             Case 2:20-ap-01672-BB         Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33            Desc
                                           Main Document    Page 1 of 274


            1    ROBYN B. SOKOL - Bar No. 159506
                 TAMAR TERZIAN - Bar No. 254148
             2   JESSICA S. WELLINGTON - Bar No. 324477
                 BRUTZKUS GUBNER
             3   21650 Oxnard Street, Suite 500
                 Woodland Hills, CA 91367
             4   Telephone: (818) 827-9000
                 Facsimile: (818) 827-9099
             5   Email:     rsokol@bg.law
                            tterzian@bg.law
             6              jwellington@bg.law
             7
                 Attorneys for Elissa D. Miller, Chapter 7 Trustee
             8
                                           UNITED STATES BANKRUPTCY COURT
             9
                                             CENTRAL DISTRICT OF CALIFORNIA
            10
                                                    LOS ANGELES DIVISION
            11

            12   In re                                                   Case No. 2:20-bk-12042-BB
            13   MARK ABBEY SLOTKIN,                                     Adv. Case No. 2:20-ap
            14                       Debtor.
            15                                                           Chapter 7
                 _____________________________________
            16                                                           COMPLAINT FOR:
                 ELISSA D. MILLER, CHAPTER 7 TRUSTEE,
            17                                                           (1) DECLARATORY RELIEF;
                                     Plaintiff,
            18
                 v.                                                      (2) AVOIDANCE OF FRAUDULENT
                                                                         TRANSFERS PURSUANT TO 11 U.S.C. §§
            19
                 SLOTKIN DEFECTIVE TRUST OF                              544 AND 548, CAL. CIV. CODE §§ 3439.04,
                 DECEMBER 14, 2012; SLOTKIN DEFECTIVE                    3439.05, 3439.07, 3439.09;
            20
                 TRUST OF APRIL 12, 2010;
                 INTENTIONALLY DEFECTIVE SLOTKIN                         (3) AVOIDANCE OF POST PETITION
            21
                 FAMILY CHILDREN'S TRUST DATED                           TRANSFERS PURSUANT TO 11 U.S.C. §
                 JANUARY 1, 1997; SAVANNAH SLOTKIN;                      549;
            22
                 LOREN MARKEN AS TRUSTEE OF
                 SLOTKIN DEFECTIVE TRUST OF                              (4) RECOVERY OF AVOIDED
            23
                 DECEMBER 14, 2012; LOREN MARKEN AS                      TRANSFERS FOR BENEFIT OF ESTATE
                 TRUSTEE OF SLOTKIN DEFECTIVE TRUST                      PURSUANT TO 11 U.S.C. §§ 550 AND 551;
            24
                 OF APRIL 12, 2010; LOREN MARKEN AS
                 TRUSTEE OF THE INTENTIONALLY                            (5) TURNOVER OF ESTATE ASSETS;
            25
                 DEFECTIVE SLOTKIN FAMILY
                                                                         (6) ACCOUNTING;
            26

            27

            28


                                                                     1
2439616_2
             Case 2:20-ap-01672-BB         Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33                 Desc
                                           Main Document    Page 2 of 274

                 CHILDREN'S TRUST DATED JANUARY 1,
             1   1997; TO BE NAMED TRUSTEE1 OF                         (7) OBJECTION TO DISCHARGE OF
                 SLOTKIN DEFECTIVE TRUST OF APRIL 12,                  MARK ABBEY SLOTKIN PURSUANT TO
             2   2010; TO BE NAMED TRUSTEE OF                          11 U.S.C. 727(a)(2)(B); AND,
                 SLOTKIN DEFECTIVE TRUST OF
             3   DECEMBER 14, 2012; TO BE NAMED                        (8) INJUNCTIVE RELIEF
                 TRUSTEE OF INTENTIONALLY DEFECTIVE
             4   SLOTKIN FAMILY CHILDREN'S TRUST
                 DATED JANUARY 1, 1997; ROBERT
             5   MAYMAN; 17841 PALORA MANOR LLC;
                 14257 CHANDLER MANOR LLC; 748
             6   DETROIT MANOR LLC; MARK ABBEY
                 SLOTKIN
             7
                                     Defendants.
             8

             9   TO THE HONORABLE SHERI BLUEBOND, UNITED STATES BANKRUPTCY JUDGE,
            10   AND DEFENDANTS:
            11          Plaintiff, Elissa D. Miller, the duly appointed and acting chapter 7 trustee (“Trustee” or
            12   “Plaintiff”), for the bankruptcy estate of Mark Abbey Slotkin (“Debtor”), complaining of the Slotkin
            13   Defective Trust of December 14, 2012 (“2012 Trust”), the Slotkin Defective Trust of April 12, 2010
            14   (“2010 Trust”), the Intentionally Defective Slotkin Family Children’s Trust Dated January 1, 1997
            15   (“1997 Trust”), Savannah Slotkin, Loren Marken as Trustee of the Slotkin Defective Trust of April
            16   12, 2010, Loren Marken as Trustee of the Slotkin Defective Trust of December 14, 2012, Loren
            17   Marken as Trustee of the Intentionally Defective Slotkin Family Children’s Trust Dated January 1,
            18   1997, To Be Named Trustee of the of the Slotkin Defective Trust of April 12, 2010, To Be Named
            19   Trustee of the Slotkin Defective Trust of December 14, 2012, To Be Named Trustee of the
            20   Intentionally Defective Slotkin Family Children’s Trust Dated January 1, 1997, Robert Mayman,
            21   17841 Palora Manor LLC (“Palora LLC”), 14257 Chandler Manor LLC (“Chandler LLC”), and 748
            22   Detroit Manor LLC (“Detroit LLC”) and the Debtor (collectively, “Defendants”), hereby alleges as
            23   follows:
            24

            25
                 1
            26  Loren Marken, the trustee for the Slotkin Defective Trust of December 14, 2012, Slotkin Defective
               Trust of April 12, 2010 and Intentionally Defective Slotkin Family Children’s Trust Dated January
            27 1, 1997 passed on or about September 9, 2020. As far as Elissa Miller, the duly appointed and
               acting chapter 7 trustee for the above captioned debtor knows, substitute trustees have not yet been
            28 designated.


                                                                   2
2439616_2
             Case 2:20-ap-01672-BB          Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33                  Desc
                                            Main Document    Page 3 of 274


            1                            STATEMENT OF JURISDICTION AND VENUE

             2          1.      On February 25, 2020 (the “Petition Date”), the Debtor commenced his bankruptcy

             3   case by filing a petition under chapter 7 of Title 11 of the United States Code (the “Bankruptcy

             4   Code”).

             5          2.      The Bankruptcy Court has jurisdiction over this adversary proceeding pursuant to 28

             6   U.S.C. § 1334 and 11 U.S.C. §§ 544, 548, 549, 550, and 551. This adversary proceeding is a core

             7   proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (E), (H), (J) and (O).

             8          3.      The Bankruptcy Court has constitutional jurisdiction to enter a final judgment in this

             9   adversary proceeding. To the extent the Court does not have constitutional jurisdiction to enter a

            10   final judgment, the Trustee consents to the Court entering a final judgment in this proceeding.

            11          4.      Venue properly lies in this judicial district in that the civil proceeding arises under

            12   title 11 of the United States Code as provided in 28 U.S.C. § 1409.

            13          5.      This adversary proceeding arises out of the case entitled In re Mark Abbey Slotkin,

            14   Case No. 2:20-bk-12042-BB, filed on February 25, 2020, and currently pending in the United States

            15   Bankruptcy Court, Central District of California, Los Angeles Division.

            16                                                  PARTIES

            17          6.      Plaintiff is the duly and acting chapter 7 trustee of the Debtor’s bankruptcy estate, and

            18   brings this action solely in her capacity as Trustee.

            19          7.      Defendant the Slotkin Defective Trust of December 14, 2012 is an irrevocable trust

            20   settled under the laws of California.

            21          8.      Defendant the Slotkin Defective Trust of April 12, 2010 is an irrevocable trust settled

            22   under the laws of California.

            23          9.      Defendant the Intentionally Defective Slotkin Family Children’s Trust Dated January

            24   1, 1997 is an irrevocable trust settled under the laws of California.

            25          10.     Defendant Savannah Slotkin is an individual residing in Los Angeles, California, and

            26   the beneficiary of the 2012 Trust, the 2010 Trust, and the 1997 Trust.

            27   ///

            28


                                                                     3
2439616_2
             Case 2:20-ap-01672-BB          Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33                Desc
                                            Main Document    Page 4 of 274


            1           11.     Defendant Loren Marken and/or his probate estate in his capacity as trustee of the

             2   2010 Trust. The Trustee is informed and believes that Loren Marken passed on or about September

             3   9, 2020.

             4          12.     Defendant Loren Marken and/or his probate estate in his capacity as trustee of the

             5   2012 Trust.

             6          13.     Defendant Loren Marken and/or his probate estate in his capacity as trustee of the

             7   1997 Trust.

             8          14.     Defendant To Be Named Trustee of the Slotkin Defective Trust of April 12, 2010 is

             9   the anticipated replacement trustee for the 2010 Trust. As far as Plaintiff knows, a substitute trustee

            10   has not yet been designated.

            11          15.     Defendant To Be Named Trustee of the Slotkin Defective Trust of December 14,

            12   2012 is the anticipated replacement trustee for the 2012 Trust. As far as Plaintiff knows, a substitute

            13   trustee has not yet been designated.

            14          16.     Defendant To Be Named Trustee of the Intentionally Defective Slotkin Family

            15   Children’s Trust Dated January 1, 1997 is the anticipated replacement trustee for the 1997 Trust. As

            16   far as Plaintiff knows, a substitute trustee has not yet been designated.

            17          17.     Defendant Robert Mayman is an individual residing in Los Angeles County, and an

            18   attorney admitted to the State Bar of California. The Trustee is informed and believes that Robert

            19   Mayman created the 2010 Trust and the 2012 Trust. The Trustee is informed and believes that

            20   Robert Mayman is the organizer and agent for service of process of certain limited liability

            21   companies including 8777 Appian Way, LLC, 17841 Palora Manor LLC, 14257 Chandler Manor

            22   LLC and 748 Detroit Manor LLC.

            23          18.     17841 Palora Manor LLC is a California Limited Liability Company organized by

            24   Robert Mayman on or around October 31, 2019.

            25          19.     14257 Chandler Manor LLC is a California Limited Liability Company organized by

            26   Robert Mayman on or around October 31, 2019.

            27          20.     748 Detroit Manor LLC is a California Limited Liability Company organized by

            28   Robert Mayman on or around October 31, 2019.

                                                                     4
2439616_2
             Case 2:20-ap-01672-BB           Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33               Desc
                                             Main Document    Page 5 of 274


            1                                       GENERAL ALLEGATIONS

             2   Introduction

             3          21.     By and through this Complaint the Trustee seeks to unwind the intricate web of

             4   intentionally defective grantor trusts, limited liability companies and corporations that the Debtor

             5   has spun for the purpose of hiding and attempting to shield valuable assets from his creditors.

             6   Attached hereto and incorporated herein by this reference as Exhibit “1” is a chart setting forth the

             7   three Trusts and the assets contained in each of the Trusts based on the information currently

             8   available to the Trustee.

             9          22.     While the 1997 Trust was formed for a proper purpose, it is evident that by 2010

            10   when it became clear that the marriage of the Debtor and Abigail Slotkin was coming to an end, the

            11   Debtor began to move assets out of the 1997 Trust and form new intentionally defective grantor

            12   trusts as well as numerous limited liability companies. Over the next ten years, assets were

            13   transferred from limited liability companies in the 1997 Trust to new limited liability companies

            14   and/or to the 2010 Trust and 2012 Trust. With each new creditor, additional transfers were made to

            15   shelter the Debtor’s assets. For example, to prevent Southwest Guaranty Investors, Ltd.

            16   (“Southwest Guaranty”) from executing on its judgment against Breakfront, LLC and Golden Oak,

            17   LLC, the limited liability companies that owned the Debtor’s residence located at 8777 Appian Way,

            18   Los Angeles, California, this property was transferred to a new limited liability company – 8777

            19   Appian Way, LLC. See Exhibit “1.” As set forth herein, this shell game has continued post-petition

            20   with valuable real property held by the Trusts being sold for significant profits and in some instances

            21   simply transferred out of the Trusts for no consideration.

            22          23.     As set forth herein and found by the Superior Court of California, the Debtor at all

            23   times retained control over each one of the limited liability companies and corporations placed into

            24   the 1997 Trust, 2010 Trust and 2012 Trust as well as maintained control over the 1997 Trust, 2010

            25   Trust and 2012 Trust (collectively, the “Trusts”).

            26          24.     To create the illusion that he did not control the Trusts, the Debtor placed his

            27   longtime friend, Loren Marken, as trustee of the 2010 Trust and 2012 Trust from their inception and

            28   on the Petition Date the Debtor resigned as trustee of the 1997 Trust and post-petition, Loren

                                                                      5
2439616_2
             Case 2:20-ap-01672-BB           Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33                  Desc
                                             Main Document    Page 6 of 274


            1    Marken became the trustee of the 1997 Trust.

             2            25.     Since the inception of each one of the Trusts, the Debtor has made all decisions

             3   regarding each of the Trusts and the assets held by each of the Trusts and has benefitted from the

             4   assets in the Trusts by, inter alia¸ having the Trusts support his lavish lifestyle.

             5            26.     By and through this Complaint, the Trustee seeks declaratory relief that the assets

             6   held in each of the Trusts as identified herein are property of the Debtor’s Bankruptcy estate

             7   (“Estate”) and such assets must be turned over to the Trustee for the benefit of creditors. This

             8   Complaint also includes claims seeking to avoid numerous fraudulent transfers and post-petition

             9   transfers for the benefit of the Estate and its creditors, a claim objecting to the discharge of the

            10   Debtor, an accounting of the income and assets of the Debtor, which include the assets of the Trusts

            11   and a judgment enjoining the Defendants from selling, transferring or encumbering assets that the

            12   Trustee believes are assets of the Estate.

            13   Bankruptcy Case Background

            14            27.   On February 25, 2020, Debtor filed a voluntary petition under chapter 7 of the

            15   Bankruptcy Code in the United States Bankruptcy Court for the Central District of California. Dkt.

            16   No. 1.

            17            28.   On February 25, 2020, Elissa Miller was appointed Chapter 7 Trustee. Dkt. No. 1.

            18            29.   On or about March 11, 2020, the Debtor filed his Schedules and Statement of

            19   Financial Affairs. Dkt. No. 10.

            20            30.   In his Schedule A/B, the Debtor represented that he owns no real property and only

            21   $3,450 in personal property. Id.

            22            31.   Despite the fact that the Debtor was the managing member of a number of limited

            23   liability companies, none of these limited liability companies which hold significant assets were

            24   listed in his Schedules. Id.

            25            32.   In his Schedule A/B, in response to Question No. 25 “Trusts, equitable or future

            26   interests in property…, and rights or powers exercisable for your benefit,” the Debtor answered

            27   “No.” In his Statement of Financial Affairs, in response to Question No. 23 “Do you hold or control

            28


                                                                      6
2439616_2
             Case 2:20-ap-01672-BB           Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33                 Desc
                                             Main Document    Page 7 of 274


            1    any property that someone else owns? Include any property you borrowed from, are storing for, or

             2   hold in trust for someone,” the Debtor answered “No.”

             3          33.     Contrary to these representations, the Debtor states in his Statement of Affairs that in

             4   2018 he received $1,268,186 in income from an “Intentionally Defective Grantor Trust.” Id.

             5          34.     In Schedules D and E/F, the Debtor lists liabilities in the aggregate amount of

             6   $3,013,632.15, including secured claims totaling $1,995,816.68 and priority claims totaling

             7   $610,466.15 based on tax liability. The tax liability listed includes the $301,622.32 claim of the

             8   Internal Revenue Service. Id.

             9          35.     In his Schedule I, the Debtor represented that he is not employed and receives

            10   monthly income in the amount of $7,458.00 from: (i) social security; (ii) gambling winnings; (iii)

            11   real estate consulting; and (iv) garage rental. Id.

            12          36.     In his Schedule J, the Debtor represented that he has no monthly expenses for his

            13   residence, utilities, telephone, internet, and installment or lease payments for a vehicle. Id.

            14          37.     On April 29, 2020, the Debtor’s creditor meeting pursuant to Bankruptcy Code

            15   section 341(a) commenced. Debtor testified under oath during the meeting. He admitted that monies

            16   between Breakfront, LLC, Golden Oak Partners, LLC, 8777 Appian Way, LLC, Olympic Holdings,

            17   LLC and Antiquarian Traders, Inc. are commingled, and Breakfront, LLC, Golden Oak Partners,

            18   LLC, and 8777 Appian Way, LLC do not have bank accounts.

            19          38.     Debtor also claimed at the meeting that he transferred all of his ownership and/or

            20   management interests in these entities to his “very good friend” Loren Marken, but did not identify

            21   any consideration given to him for this transfer. Further, when the Trustee asked for Loren

            22   Marken’s contact information, Debtor said he did not have it. Debtor similarly could not recall the

            23   owner of the real property located at 8777 Appian Way, Los Angeles, California (the “Appian Way

            24   Property”).

            25          39.     On May 27, 2020, the Debtor’s creditor meeting continued. Both the Debtor and

            26   Robert Mayman appeared at this meeting. The Debtor again testified under oath. The Debtor

            27   revealed that he was the sole person with signature authority on the relevant bank accounts for

            28   Olympic Holdings, LLC and Antiquarian Traders, Inc.

                                                                       7
2439616_2
             Case 2:20-ap-01672-BB           Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33                 Desc
                                             Main Document    Page 8 of 274


            1    State Court Dissolution Action

             2          40.      The Trustee is informed and believes that Abigail Slotkin and Debtor separated in

             3   early 2010. On or about September 1, 2010, Abigail Slotkin filed a dissolution petition in the

             4   Superior Court of California, County of Los Angeles thereby commencing the dissolution

             5   proceeding (“Divorce Action”).

             6          41.      The Trustee is informed and believes that the Debtor and Abigal Slotkin have been

             7   litigating the Divorce Action for over ten years and such litigation continued post- petition.

             8          42.      The Trustee is informed and believes that during the course of the Divorce Action

             9   many orders were entered. On April 1, 2020, the Superior Court of California issued a Statement of

            10   Decision (“Statement of Decision”), which among other things found that:

            11                The parties were married for eighteen (18) years… [Statement of Decision, p.
                              2]
            12
                              The parties separated in 2010 and a petition for dissolution was filed that
            13                year…[Id.]
            14                In 1997 the parties created the Slotkin Family Children’s Trust, an irrevocable
                              trust which…was designed as an Intentionally Defective Grantor Trust. Both
            15                parties were named as co-trustors and initial co-trustees. The parties’ then-
                              minor children, Nicolette and Savannah, were the named beneficiaries. [Id.]
            16
                              In 2006 a resignation of trustee was created…by which [Abigail Slotkin] is
            17                alleged to have resigned as trustee, leaving [Debtor] the sole trustee. [Abigail
                              Slotkin] claims she did not resign and the resignation is a forgery. [Id., p. 3]
            18
                              During the time the parties were married and living together their source of
            19                payment of their living expense was primarily from the assets of the [1997
                              Trust]. [Debtor’s] source of payment of his living expenses has been
            20                primarily from the assets of the trust as well as social security and some
                              gaming income. [Id.]
            21
                              While the Court does not find that the businesses which are part of the [1997]
            22                Trust corpus are indistinguishable from [Debtor], the Court finds that
                              [Debtor] has exercised complete control of all such businesses, their assets
            23                and bank accounts and that he has used both assets and income from the
                              business as if he had never put them into a trust. [Id. at p. 8](emphasis
            24                added)
            25                [Debtor] testified that it is his position that he did comply with Judge Treu’s
                              charging orders but explained that he believes he was excused from such
            26                compliance in that he did not have the ability to comply with the orders for
                              payments …because no money actually came to him and that Antiquarian
            27                Traders and Olympic Holdings didn’t have to comply with the charging orders
                              because it was not paying money TO [Debtor], only paying expenses OF
            28                [Debtor], or expenses of the entities themselves which [Debtor] incidentally

                                                                     8
2439616_2
             Case 2:20-ap-01672-BB           Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33                  Desc
                                             Main Document    Page 9 of 274

                              enjoyed such as the use of the Appian Way home, furniture in the Apian Way
            1                 home and use of a vehicle. [Id. at pp. 11-12]
             2   See Statement of Decision, a true and correct copy of which is attached hereto as Exhibit “2” and

             3   incorporated herein by this reference.

             4          43.      The Divorce Action was resolved on October 6, 2020 with the entry of the

             5   Dissolution Judgment, a true and correct copy of which is attached hereto as Exhibit “3” and

             6   incorporated herein by this reference. The Dissolution Judgment liquidated numerous claims against

             7   the Debtor in favor of Abigail Slotkin, Langlois Family Law, APC, Robert J. Nachshin P.C., Mayer,

             8   Hoffman McCann PC and found that with respect to some of the awards, Olympic Holdings, LLC

             9   and Antiquarian Traders, Inc. were jointly and severally liable. See Exhibit “3.”

            10   The Intentionally Defective Slotkin Family Trusts

            11          44.      The Trustee is informed and believes that there exist three intentionally defective

            12   grantor trusts – The Slotkin Family Children’s Trust created by the Debtor and Abigail Slotkin as

            13   trustors and trustees on or about January 1, 1997 – the 1997 Trust, the Slotkin Intentionally

            14   Defective Trust wherein the Debtor is the grantor and Loren Marken is named as trustee that was

            15   formed on or about April 12, 2010 – the 2010 Trust, and the Slotkin Defective Trust in which the

            16   Debtor is the grantor and Loren Marken is named as trustee – the 2012 Trust.

            17          45.      The beneficiaries of each of Trusts were originally the Debtor’s children, Nicollette

            18   A. Slotkin and Savannah T. Slotkin. The Trustee is informed and believes that Savannah T. Slotkin

            19   is the sole beneficiary of each of the Trusts at this time as Nicollette Slotkin passed in July 2019.

            20          46.      The Trusts are each intentionally defective grantor trusts. An intentionally defective

            21   grantor trust is a complete transfer to a trust for transfer tax purposes, but an incomplete, “defective”

            22   transfer for income tax purposes. For estate and gift tax purposes, the future value of the assets

            23   transferred is removed from the grantor’s gross estate on the date of the trust’s funding. However,

            24   the grantor retains control over the trust to such an extent that the grantor is treated for federal

            25   income tax purposes as the owner of all or part of the trust. As a result, the grantor, rather than the

            26   fiduciary or beneficiary, is taxed directly on the trust’s income and/or other tax attributes.

            27          47.      Beginning Spring of 2010 (around the same time that the Debtor and Abigail Slotkin

            28   separated), the Debtor commenced moving assets out of the 1997 Trust into the 2010 Trust and then

                                                                      9
2439616_2
             Case 2:20-ap-01672-BB          Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33                 Desc
                                           Main Document    Page 10 of 274


            1    into the 2012 Trust. The Trustee is informed and believes that efforts to transfer assets from the

             2   Trusts to newly formed trusts or entities is ongoing.

             3          The 1997 Trust

             4          48.     The 1997 Trust is dated January 1, 1997. Pursuant to the 1997 Trust Agreement, a

             5   true and correct copy of which is attached hereto as Exhibit “4” and incorporated herein by this

             6   reference, the Debtor and Abigail Slotkin were the grantors and original trustees.

             7          49.     Pursuant to the 1997 Trust Agreement, the 1997 Trust was funded with $10.00 and

             8   the property listed on Schedule A which includes: (i) Olympic Holdings, LLC; (ii) Alameda

             9   Holdings, Inc.; (iii) Antiquarian Traders, Inc.; (iv) ownership interests in Abbey-Properties, LLC; (v)

            10   partnership interests in Slotkin Properties; (vi) ownership interests in 1501 Main Co.; (vii) ownership

            11   interests in Consolidated Assets Co.; (viii) Golden Oak Partners, LLC; (ix) Wooton Group, LLC; (x)

            12   Breakfront, LLC; and (xi) Rolltop, LLC. Exhibit “4.”

            13          50.     In or about October 1997, the 1997 Trust was funded with Breakfront, LLC and

            14   Rolltop, LLC which held the following real property: (i) 7316 Gage Avenue, Commerce, California;

            15   (ii) 5610 District Blvd., Bakersfield, California; (iii) 7001 White Lane, Bakersfield, California; (iv)

            16   701 Roberts Lane, Bakersfield, California; (v) 4851 Alameda Street, Los Angeles, California. See

            17   Exhibit “4.”

            18          51.     Since the formation of the 1997 Trust the assets held by the limited liability

            19   companies, Alameda Holdings, Inc. and Antiquarian Traders, Inc. have been sold or transferred and

            20   some of the entities no longer exist or hold assets. See Exhibit “1.”

            21          52.     The Trustee is informed and believes that in 2006, Debtor removed Abigail Slotkin

            22   (referred to as Gail Ellen Slotkin in the 1997 Trust Agreement) as trustee by allegedly forging her

            23   name on a resignation of trustee.

            24          53.     Debtor remained the sole Trustee of the 1997 until the Petition Date when he

            25   resigned. Attached hereto and incorporated herein by this reference as Exhibit “5” is the

            26   Appointment of Substitution Trustee and Acceptance by Successor Trustee of the Slotkin Family

            27   Children’s Trust U/T/D January 1, 1997 (the “Substitution of Trustee”). The Debtor executed the

            28   Substitution of Trustee on February 25, 2020 (the “2020 Transfer”) which is the Petition Date.

                                                                    10
2439616_2
             Case 2:20-ap-01672-BB          Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33                Desc
                                           Main Document    Page 11 of 274


            1             54.   On or about March 2, 2020, Loren Marken executed the Substitution of Trustee.

             2   Exhibit “5.”

             3            55.   The Trustee is informed and believed that the appointment of Loren Marken was not

             4   in accordance with the requirements for the appointment of the successor Trustee as set forth in the

             5   1997 Trust. See Exhibit “4.”

             6            Current Assets in the 1997 Trust

             7            56.   Plaintiff is informed and believes that the 1997 Trust holds interests in the following

             8   entities which hold assets as described in detail below: Alameda Holdings, Inc., Antiquarian Traders,

             9   Inc., Sailfish Capital Partners, LLC, Golden Oak Partners, LLC, Breakfront, LLC, Wooton Group,

            10   LLC, Olympic Holdings, LLC and Appian Way, LLC. See Exhibit “1,” And “5.”

            11            57.   Olympic Holdings, LLC is a California Limited Liability Company whose members

            12   are the 1997 Trust, the 2012 Trust, and Antiquarian Traders, Inc. The 1997 Trust holds a 79%

            13   interest in Olympic Holdings, LLC, the 2012 Trust holds a 20% interest, and Antiquarian Traders,

            14   Inc. hold a 1% interest. The manager of Olympic Holdings, LLC is the Debtor.

            15            58.   Alameda Holdings, Inc. is a California Corporation whose shareholders are the 1997

            16   Trust and Antiquarian Traders, Inc. The Trustee is informed and believes that the 1997 Trust holds a

            17   99% interest in Alameda Holding, Inc. and Antiquarian Traders, Inc. holds a 1% interest. Debtor is

            18   the registered agent for service of process for Alameda Holdings, Inc. According to the California

            19   Secretary of State website, Alameda Holdings, Inc. is suspended by the California Franchise Tax

            20   Board.

            21            59.   Antiquarian Traders Inc. is a California Corporation whose shareholders are the 1997

            22   Trust and the 2012 Trust. The 1997 Trust holds an 80% interest in Antiquarian Traders, Inc. and the

            23   2012 Trust holds a 20% interest. The officer, director and manager of Antiquarian Traders, Inc. is

            24   the Debtor.

            25            60.   Golden Oak Partners, LLC is a California Limited Liability Company whose

            26   members are the 1997 Trust, the 2012 Trust, and Antiquarian Traders, Inc. The 1997 Trust holds a

            27   79% interest in Golden Oak Partners, LLC, the 2012 Trust holds a 20% interest, and Antiquarian

            28   Traders, Inc. holds a 1% interest. The operating manager, secretary, and treasurer of Golden Oak

                                                                   11
2439616_2
             Case 2:20-ap-01672-BB          Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33                 Desc
                                           Main Document    Page 12 of 274


            1    Partners, LLC is the Debtor. According to the California Secretary of State website, Golden Oak

             2   Partners, LLC is suspended by the California Franchise Tax Board.

             3          61.     Breakfront, LLC is a California Limited Liability Company whose members are the

             4   1997 Trust, the 2012 Trust, and Antiquarian Traders, Inc. The 1997 Trust holds a 79% interest in

             5   Breakfront, LLC, the 2012 Trust holds a 20% interest, and Antiquarian Traders, Inc. holds a 1%

             6   interest. The operating manager, secretary, and treasurer of Breakfront, LLC is the Debtor.

             7   According to the California Secretary of State website, Breakfront, LLC is suspended by the

             8   California Franchise Tax Board.

             9          62.     Wooton, LLC is a California Limited Liability Company whose members are the

            10   1997 Trust, the 2012 Trust, and Antiquarian Traders, Inc. The 1997 Trust holds a 79% interest in

            11   Wooton, LLC, the 2012 Trust holds a 20% interest, and Antiquarian Traders, Inc. holds a 1%

            12   interest. The operating manager, secretary, and treasurer of Wooton, LLC is Debtor.

            13          63.     Rolltop, LLC is a California Limited Liability Company organized by Mark Slotkin.

            14   On December 23, 2003, Debtor, Trustee, executed a Limited Liability Company Certificate of

            15   Cancellation, which was filed in the office of the Secretary of State of the State of California on

            16   December 31, 2003.

            17          64.     Abbey-Properties, LLC is a California Limited Liability Company.

            18          65.     The Debtor has testified that 8777 Appian Way, LLC is part of the 1997 Trust. 8777

            19   Appian Way, LLC is a California Limited Liability Company. On or around August 19, 2015,

            20   Robert Mayman organized 8777 Appian Way, LLC. According to the Statement of Intention filed

            21   with the Secretary of State of the State of California, Loren Marken was a manager or member of

            22   8777 Appian Way, LLC.

            23          66.     The Trustee is informed and believes that the current assets held by the entities

            24   serving as the corpus for the 1997 Trust are as follows:

            25          a.      The Trustee is informed and believes that Olympic Holdings, LLC currently owns

            26   real property2 located at the following addresses:

            27
                 2
                  As discussed below, three properties owned by Olympic Holdings, LLC were transferred post-
            28   petition from Olympic Holdings, LLC to three (3) newly formed limited liability companies owned

                                                                      12
2439616_2
             Case 2:20-ap-01672-BB          Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33                Desc
                                           Main Document    Page 13 of 274


            1           (1) 14806 Hesby Street, Sherman Oaks, California 91403;

             2          (2) 852 North Vista Street, Los Angeles, California 90046;

             3          (3) 823 North Citrus Avenue, Los Angeles, California 90038;

             4          (4) 14827 Huston Street, Sherman Oaks, California 91403;

             5          (5) 12105 South Hoover Street, Los Angeles, California 90044;

             6          (6) 11921 Standford Avenue, Los Angeles, California 90059; and

             7          (7) 15714 Morrison Street, Encino, California 91436.

             8          b.      Olympic Holdings, LLC rents the above properties fully furnished for monthly rent

             9   ranging between $10,000 and $16,000 per month. Exhibit “2,” Statement of Decision, pp. 16–17.

            10          c.      8777 Appian Way, LLC owns the Appian Way Property where the Debtor resides but

            11   does not pay any rent, taxes or utilities. According to the Statement of Decision, fair market rent for

            12   this property is $10,000 to $11,000 per month. Exhibit “2.”

            13          d.      Antiquarian Traders Inc. is a California Corporation that has been an established

            14   dealer in rare and unusual antiques for over 30 years. According to its website, Antiquarian Traders

            15   Inc., specializes “in mint condition antique furniture and museum quality pieces from the 19th and

            16   early 20th century. Their stock includes quality antique American Victorian furniture, dining sets,

            17   tables, cabinets, architectural pieces, entry gates, chandeliers, mirrors, and stained glass.” According

            18   to the list of inventory provided by the Debtor on August 18, 2020, the total value of the Antiquarian

            19   Traders Inc.’s inventory is $6,463,955.28 as of August 12, 2020.

            20          e.      Plaintiff is informed and believes that assets owned by Golden Oak Partners, LLC,

            21   Breakfront, LLC, Wooton Group, LLC and Alameda Holdings, Inc. were sold or transferred by the

            22   Debtor.

            23          2010 Trust

            24          67.     On April 12, 2010, the Debtor and Loren Marken executed the Trust Agreement of

            25   the Slotkin Intentionally Defective Trust thereby forming the 2010 Trust (the “2010 Transfer”), a

            26

            27 and managed by Robert Mayman. The three (3) properties transferred post-petition are located at
               748 N. Detroit Street, Los Angeles, CA, 14257 Chandler Boulevard, Sherman Oaks, CA and 17841
            28 Palora Street, Encino, CA.


                                                                   13
2439616_2
             Case 2:20-ap-01672-BB         Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33               Desc
                                          Main Document    Page 14 of 274


            1    true and correct copy of which is attached hereto as Exhibit “6” and incorporated herein by this

             2   reference.

             3          68.     The Debtor was the grantor of the 2010 Trust and Loren Marken was the Trustee of

             4   the 2010 Trust.

             5          69.     The Debtor as grantor transferred $50.00 into the 2010 Trust.

             6          70.     The 2010 Trust is the 50% member of Clover Industrial Properties, LLC which owns

             7   real property located at 3001 Navone Road, Stockton, California 95215 (“Navone Property”) which

             8   was recently sold for a profit of approximately $1,200,000. These proceeds were used to purchase

             9   the properties located at 13348 Chandler, Blvd., Sherman Oaks, California (“Chandler Property”)

            10   and 24050 Park Casino, Calabasas, California (“Park Casino Property”).

            11          71.     The 2010 Trust is also the 100% owner of Cruises to Nowhere, LLC.

            12          2012 Trust

            13          72.     On December 14, 2012, the Debtor and Loren Marken executed the Trust Agreement

            14   of the Slotkin Intentionally Defective Trust thereby forming the 2012 Trust (the “2012 Transfer”), a

            15   true and correct copy of which is attached hereto as Exhibit “7” and incorporated herein by this

            16   reference.

            17          73.     The Debtor was the grantor of the 2012 Trust and Loren Marken was the Trustee of

            18   the 2012 Trust.

            19          74.     The Debtor as grantor transferred $50.00 into the 2012 Trust.

            20          75.     The 2012 Trust is the 50% member of Clover Industrial Properties, LLC which owns

            21   the Navone Property which was recently sold for a profit of approximately $1,200,000. As

            22   discussed below, these sale proceeds were used to purchase the Chandler Property and the Park

            23   Casino Property.

            24          76.     On December 14, 2012, Loren Marken as Trustee of the 2012 Trust entered into an

            25   agreement with the Debtor as Trustee of the 1997 Trust to become effective on December 31, 2012

            26   whereby 20% of the issued and outstanding shares of Antiquarian Traders, Inc. belonging to the

            27   1997 Trust shall be transferred to the 2012 Trust (“Antiquarian Transfer”). The purchase price for

            28   the transferred shares was to be the appraised value determined by Claris Thompson & Schroeder,

                                                                  14
2439616_2
             Case 2:20-ap-01672-BB           Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33               Desc
                                            Main Document    Page 15 of 274


            1    Inc. on or before September 30, 2013 and in the absence of an appraisal, the purchase price was

             2   deemed to be $1,100,000 for a 20% interest in Antiquarian Traders, Inc. Thus, on December 2012,

             3   Antiquarian Traders, Inc. had a value of $5,500,000. The Debtor and Loren Marken executed the

             4   Agreement For Purchase and Sale of Corporation’s Shares (“Antiquarian Sale Agreement”) on

             5   December 14, 2012.

             6          77.       A Promissory Note was attached to the Antiquarian Sale Agreement, which provides

             7   that the 2012 Trust is obligated to pay the 1997 Trust $1,092,500 with the first monthly installment

             8   of $26,766.25 due December 31, 2014 and paid through December 31, 2038. The Trustee is

             9   informed and believes that no payments were made on the Promissory Note provided for the

            10   purchase of the 20% interest in Antiquarian Traders Inc. by the 2012 Trust from the 1997 Trust.

            11   Based on this, the Trustee believes that no consideration was provided to the 1997 Trust for the

            12   Antiquarian Transfer.

            13          78.       Also on December 14, 2012, the Debtor on behalf of the 1997 Trust issued a bill of

            14   sale and assignment for the benefit of Loren Marken, trustee of the 2012 Trust for 20% of the issued

            15   and outstanding shares of Antiquarian Traders, Inc. “arising out of the ownership by Mark A.

            16   Slotkin, individually or as trustee of an interest in the above described personal property held by the

            17   [1997 Trust]”.

            18          79.       On December 14, 2012, Loren Marken as trustee of the 2012 Trust also entered into

            19   an agreement with the Debtor as trustee of the 1997 Trust to become effective on December 31,

            20   2012, whereby 20% of the membership units of Olympic Holdings, LLC, Breakfront, LLC, Golden

            21   Oak Partners, LLC, and Wooton Group, LLC belonging to the 1997 Trust shall be transferred to the

            22   2012 Trust (“LLC Transfers”). The purchase price for the transferred units were to be the appraised

            23   value determined by Claris Thompson & Schroeder, Inc. on or before September 30, 2013 and in the

            24   absence of an appraisal, the purchase price would be deemed to be $2,800,000 or $140,000 per

            25   limited liability unit. The Debtor and Marken executed the Agreement For Purchase and Sale of

            26   Corporation’s Shares (“LLC Sale Agreement”) on December 14, 2012. Based on this, in December

            27   2012, the Debtor believed that the real property held by Olympic Holdings, LLC, Breakfront, LLC,

            28


                                                                   15
2439616_2
             Case 2:20-ap-01672-BB           Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33              Desc
                                            Main Document    Page 16 of 274


            1    Golden Oak Partners, LLC, and Wooton Group, LLC had a value of $14,000,000 as of December

             2   31, 2012.

             3          80.       A Promissory Note was attached to the LLC Sale Agreement which provides that the

             4   2012 Trust is obligated to pay the 1997 Trust $1,330,000 with the first monthly installment of

             5   $32,585 due December 31, 2014 and paid through December 31, 2038. The Trustee is informed

             6   and believes that no payments were made pursuant to this Promissory Note and that the 20%

             7   membership units of Olympic Holdings, LLC, Breakfront, LLC, Golden Oak Partners, LLC, and

             8   Wooton Group, LLC belonging to the 1997 Trust were transferred to the 2012 Trust for no

             9   consideration.

            10          81.       Also on December 14, 2012, the Debtor on behalf of the 1997 Trust issued a bill of

            11   sale and assignment for the benefit of Loren Marken, Trustee of the 2012 Trust for 20% of the

            12   membership units of Olympic Holdings, LLC, Breakfront, LLC, Golden Oak Partners, LLC, and

            13   Wooton Group, LLC “arising out of the ownership by Mark A. Slotkin, individually or as trustee of

            14   an interest in the above described personal property held by the [1997 Trust].”

            15   Clover Industrial Properties, LLC

            16          82.       On October 29, 2018, Clover Industrial Properties, LLC was formed as a California

            17   limited liability company. A true and correct copy of the Operating Agreement of Clover Industrial

            18   Properties, LLC is attached hereto as Exhibit “8” and incorporated herein by this reference. On

            19   October 29, 2018, Articles of Organization were filed for Clover Industrial Properties, LLC.

            20          83.       The Debtor is the manager of Clover Industrial Properties, LLC.

            21          84.       The members of Clover Industrial Properties, LLC are the 2010 Trust and the 2012

            22   Trust. Each member allegedly contributed $25,000 to the Clover Industrial Properties, LLC for its

            23   membership interest.

            24          85.       Wooton Group, LLC and Breakfront, LLC owned the Navone Property. On or about

            25   November 3, 2017, a notice of default was sent by Citizens Business Bank. Thereafter a sale notice

            26   was sent.

            27   ///

            28


                                                                   16
2439616_2
             Case 2:20-ap-01672-BB           Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33              Desc
                                            Main Document    Page 17 of 274


            1           86.     The Trustee is informed and believes based on her review of records that the Navone

             2   Property was foreclosed upon and sold at a trustee’s sale at a significant loss.3

             3          87.     The Trustee is informed and believes based on her review of records that three

             4   months later, Clover Industrial Properties, LLC became the owner of the Navone Property – thereby

             5   moving the Navone Property from the 1997 Trust to Clover Industrial Properties LLC whose

             6   members are the 2010 Trust and 2012 Trust.

             7          88.     On or about November 28, 2018, Clover Industrial Properties LLC purchased the

             8   Navone Property from the Robhana Group Hawthorne LLC for $5,693,500.

             9          89.     On or about April 14, 2020, the Navone Property was sold by Clover Industrial

            10   Properties, LLC for $10,200,000 (the “Navone Transfer”). Clover Industrial Properties, LLC

            11   received approximately $1,200,000 from the sale of the Navone Property. These proceeds were used

            12   as part of a 1031 exchange to purchase the Chandler Property and the Park Casino Property. At the

            13   time of the Navone Transfer, the Debtor Owned and controlled Clover Industrial Properties, LLC

            14   and the Navone Property.

            15   Recent Transfers of Trust Assets

            16          90.     In addition to moving assets from the 1997 Trust to the 2010 Trust and 2012 Trust,

            17   the Trustee is informed and believes that the Debtor and certain Defendants transferred certain assets

            18   post-petition from the Trusts and/or entities owned by the Trusts to newly formed entities.

            19          91.     Olympic Holdings, LLC, an entity held by the 1997 Trust, was the owner of real

            20   property located at 748 N. Detroit Street, Los Angeles, California 90046 (“Detroit Property”), 17841

            21   Palora Street, Encino, California 91316 (“Palora Property”), and 14257 Chandler Blvd., Sherman

            22   Oaks, California 91401 (“14257 Chandler Property”) before the Petition Date. At all times the

            23   Debtor maintained ownership and control of these properties. The Detroit Property was transferred

            24   on March 4, 2020 from Olympic Holdings, LLC to Detroit LLC. The Palora Property was

            25   transferred on March 5, 2020 from Olympic Holdings, LLC to Palora LLC. The 14257 Chandler

            26

            27
                 3
                  As a result of the foreclosure sale of the Navone Property, the judgment recorded against the
            28   Navone Property by Southwest Guaranty was wiped out.

                                                                    17
2439616_2
             Case 2:20-ap-01672-BB          Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33                 Desc
                                           Main Document    Page 18 of 274


            1    Property was transferred on March 5, 2020 from Olympic Holdings, LLC to Chandler LLC. As of

             2   the drafting of this Complaint, the Trustee does not believe that Olympic Holdings, LLC received

             3   any consideration for the transfers of the Palora Property, 14257 Chandler Property and the Detroit

             4   Property.

             5          92.     Olympic Holdings, LLC transferred the Palora Property to Palora LLC on March 5,

             6   2020 when a grant deed transferring the Palora Property was recorded (“Palora Transfer”). The

             7   Debtor executed the grant deed for the transfer on November 11, 2019 but it was not recorded until

             8   March 5, 2020. Palora LLC refinanced the Palora Property for $1,960,000. Robert Mayman was the

             9   borrower and executed the promissory note and deed of trust. On August 28, 2020, Palora LLC sold

            10   the Palora Property to a third party for $2,435,000. As a result, of this transaction the Palora

            11   Property was transferred out of the 1997 Trust and then sold for a profit. Palora LLC is a California

            12   limited liability company formed on or about October 31, 2019 and Robert Mayman is the manager

            13   and/or member and serves as the agent for service of process.

            14          93.     Olympic Holdings, LLC transferred the Detroit Property to Detroit LLC by and

            15   through the grant deed executed by the Debtor that was recorded on March 4, 2020 (“Detroit

            16   Transfer”). Detroit LLC refinanced the Detroit Property with a loan of $2,860,000 on March 4,

            17   2020. As a result, of this transaction the Detroit Property was transferred out of the 1997 Trust.

            18   Detroit LLC is a California limited liability company organized on or about October 31, 2019 and

            19   Robert Mayman is the manager and/or member and serves as the agent for service of process.

            20          94.     Olympic Holdings, LLC transferred the 14257 Chandler Property to Chandler LLC

            21   on March 5, 2020 with the recording of a grant deed executed by the Debtor (“14257 Chandler

            22   Transfer”). The Debtor executed the grant deed for the transfer on November 11, 2019 but it was

            23   not recorded until March 5, 2020. As a result, of this transaction the 14257 Chandler Property was

            24   transferred out of the 1997 Trust. Chandler LLC is a California limited liability company organized

            25   on or about October 31, 2019 and Robert Mayman is the manager and/or member and serves as the

            26   agent for service of process.

            27

            28


                                                                    18
2439616_2
             Case 2:20-ap-01672-BB             Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33             Desc
                                              Main Document    Page 19 of 274


            1    Other Transfers of Trust Assets

             2          95.     On or about August 24, 2015, the Debtor caused Breakfront, LLC and Golden Oak

             3   Partners, LLC to transfer title to the Appian Way Property to 8777 Appian Way, LLC (“Appian Way

             4   Transfer”). 8777 Appian Way, LLC was formed on August 19, 2015. Robert Mayman was the

             5   organizer and agent for service of process. The Appian Way Transfer was done to hinder, delay and

             6   defraud creditor Southwest Guaranty which obtained a judgment against the Debtor as trustee of the

             7   1997 Trust, Breakfront, LLC and Golden Oak Partners, LLC in the 81st/218th Judicial District,

             8   Atascosa County, Texas on July 17, 2015.

             9          96.     The Debtor testified at one of the meeting of creditors that the Appian Way Property

            10   is property of the 1997 Trust. Prior to such testimony, at a Judgment Debtor Exam of the Debtor

            11   taken on June 21, 2018, the Debtor testified that Breakfront, LLC and Golden Oak Partners, LLC

            12   owned the Appian Way Property.

            13          97.     On or about August 25, 2015, Breakfront, LLC and Golden Oak Partners, LLC,

            14   through the Debtor, transferred title to the real property located at 307 Sailfish Lane, Freeport, Texas

            15   77541 (“Sailfish Property”) to Sailfish Capital Partners, LLC when the Deed Without Warranty was

            16   recorded. On or about September 17, 2018, Breakfront, LLC and Golden Oak Partners, LLC,

            17   through the Debtor, transferred title to the Sailfish Property to Sailfish Capital Partners, LLC when

            18   the Warranty Deed was recorded (together, “Sailfish Transfers”). Sailfish Capital Partners, LLC

            19   was formed on August 18, 2015. Loren Marken was the organizer. Breakfront, LLC holds a 75%

            20   interest in Sailfish Capital Partners, LLC and Golden Oak Partners, LLC holds a 25% interest in

            21   Sailfish Capital Partners, LLC. The Debtor and Loren Marken are the managing members of

            22   Sailfish Capital Partners.

            23   Commingling of Assets and Debtor’s Control Over the Trusts, Limited Liability Companies

            24   and Antiquarian Traders Inc.

            25          98.     The Debtor retains complete control of all assets contained in each of the Trusts and

            26   benefits from the use of these assets.

            27          99.     As described above, the Navone Property was transferred from the 1997 Trust to the

            28   2010 Trust and 2012 Trust, the Detroit Property, Palora Property and the 14257 Chandler Property

                                                                   19
2439616_2
             Case 2:20-ap-01672-BB            Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33                 Desc
                                             Main Document    Page 20 of 274


            1    were transferred out of the 1997 Trust to newly formed entities, the Appian Way Property was

             2   transferred from Breakfront, LLC and Golden Oak Partners, LLC to 8777 Appian Way, LLC and the

             3   Sailfish Property was transferred to Sailfish Capital Partners, LLC which is owned by Breakfront,

             4   LLC and Golden Oak Partners, LLC.

             5           100.     Debtor listed as co-debtors on its Schedule H to his petition Breakfront, LLC, Golden

             6   Oak Partners, LLC and Antiquarian Traders, Inc. Dkt. No. 10. The Debtor listed himself as “[a]n

             7   officer, director, or managing executive” of Antiquarian Traders, Inc. on Official Form 107 to his

             8   Petition. Id.

             9           101.     Debtor has executed documents as the managing member of Breakfront, LLC,

            10   Golden Oak Partners, LLC, 8777 Appian Way, LLC and Olympic Holdings, LLC. The Debtor at all

            11   times has managed and controlled Breakfront, LLC, Golden Oak Partners, LLC, 8777 Appian Way,

            12   LLC and Olympic Holdings, LLC.

            13           102.     The Debtor is listed as the agent for service of process for Breakfront, LLC, Golden

            14   Oak Partners, LLC, 8777 Appian Way, LLC and Olympic Holdings, LLC.

            15           103.     The Trustee is informed and believes that Clover Industrial Properties, LLC currently

            16   covers most of the expenses of the Appian Way Property including the mortgage payments, utilities

            17   and taxes for the Appian Way Property.

            18           104.     Breakfront, LLC, Golden Oak Partners, LLC, 8777 Appian Way, LLC and Olympic

            19   Holdings, LLC all share a common business address.

            20           105.     Debtor identities Breakfront, LLC, Golden Oak Partners, LLC, 8777 Appian Way,

            21   LLC and Olympic Holdings, LLC on his personal tax returns and recognizes profits and losses from

            22   these entities

            23           106.     Debtor is the chief executive officer, chief financial officer, and secretary of

            24   Antiquarian Traders, Inc.

            25           107.     Antiquarian Traders, Inc. holds an ownership interest in Olympic Holdings, LLC,

            26   Wooton Group, LLC, Golden Oak Partners, LLC, Breakfront, LLC and Alameda Holdings, Inc.

            27           108.     The books and records for Breakfront, LLC, Golden Oak Partners, LLC, 8777 Appian

            28   Way, LLC, Olympic Holdings, LLC, Alameda Holdings, Inc., Antiquarian Traders Inc., Sailfish

                                                                      20
2439616_2
             Case 2:20-ap-01672-BB           Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33                  Desc
                                            Main Document    Page 21 of 274


            1    Capital Partners, LLC, Wooton Group, LLC, Cruises to Nowhere, LLC are all maintained in

             2   QuickBooks by a single bookkeeper hired by the Debtor. The QuickBook entries are not entered on

             3   a regular basis for these entities. Instead bills for these entities are paid from the Clover Industrial

             4   Properties, LLC bank account, and at the end of the year the bookkeeper is provided with

             5   instructions from the accountant to make general journal entries into the QuickBook files allocating

             6   the expenses for each of the entities. The QuickBook files for Clover Industrial Properties, LLC are

             7   maintained by an outside accountant but the information for the entries into the Clover Industrial

             8   Properties, LLC QuickBooks account is provided by the Debtor to the accountant.

             9             109.   As set forth in the Statement of Decision, the State Court found that the Debtor “has

            10   exercised complete control of all such businesses, their assets and bank accounts and that he

            11   has used both assets and income from the business as if he had never put them into a trust.”

            12   Exhibit “2,” Statement of Decision, p. 8 (emphasis added).

            13   Debtor Benefits From the Trusts

            14             110.   The Debtor lives at the Appian Way property but testified at his meeting of creditors

            15   that he does not pay rent, the mortgage or the utilities. Over the years, the mortgage payments have

            16   been made by Antiquarian Traders, Inc., Olympic Holdings, LLC and Clover Industrial Properties,

            17   LLC. Plaintiff is informed and believes that this remains the case after the Petition Date. See Dkt.

            18   No. 10.

            19             Summary of 2018 Benefits Received by Debtor from the Trusts

            20             111.   In 2018, funds from Cruises to Nowhere, LLC, Antiquarian Traders, Inc. and

            21   Olympic Holdings, LLC were used to satisfy amounts due on the Debtor’s personal Citi credit cards

            22   in the approximate amount of $147,410 as follows:

            23                a. Approximately $48,000 was paid by Antiquarian Traders, Inc. to satisfy the Debtor’s

            24                    personal Citicard account.

            25                b. Approximately $33,000 was paid by Cruises to Nowhere, LLC to satisfy the Debtor’s

            26                    personal Citicard account.

            27                c. Approximately $66,410 was paid by Olympic Holdings, LLC to satisfy the Debtor’s

            28                    personal Citicard account.

                                                                     21
2439616_2
             Case 2:20-ap-01672-BB         Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33               Desc
                                          Main Document    Page 22 of 274


            1               d. The above Citi credit card charges consist of charges for items such as restaurants,

             2                 groceries, Target, Uber, gas, DirecTV, car rentals, car repairs, Hot Yoga, Postmates,

             3                 iTunes purchases and Amazon purchases.

             4          112.   In 2018, funds from Cruises to Nowhere, LLC, Antiquarian Traders, Inc. and

             5   Olympic Holdings, LLC were used to satisfy amounts due on the Debtor’s personal Capital One

             6   credit cards in the approximate amount of $109,024.84. There are four accounts for Capital One –

             7   Antiquarian Traders/Mark Slotkin: 1672, 7432, and 9483, 0118; and one account for Capital One –

             8   Mark Slotkin: 9138. The $109,024.84 of payments made on these cards in 2018 were for the

             9   Debtor’s personal charges for items such as Netflix, airfare, restaurants, iTunes purchases, Amazon

            10   purchases, HULU, clothing, gym memberships, flowers, dry cleaning, doctors, Uber, Postmates, Hot

            11   Yoga, gas, Prime Video and groceries. The charges on these cards were several thousand dollars

            12   each month and were paid by Cruises to Nowhere, LLC, Antiquarian Traders, Inc. and Olympic

            13   Holdings, LLC. The charges on the Debtor’s personal Capital One card are minimal, a few hundred

            14   dollars each month and consisted of food and services.

            15          113.     In 2018, Antiquarian Traders, Inc. and Cruises to Nowhere, LLC made total

            16   payments of $14,542.76 to Ford Motor Credit for the Debtor’s vehicle.

            17          114.   In 2018, approximately $29,930.97 was paid to Hillcrest Country Club from funds

            18   transferred from Antiquarian Traders, Inc., Cruises to Nowhere, LLC, Olympic Holdings, LLC and

            19   Clover Industrial Properties, LLC, to cover the Debtor’s personal country club membership dues.

            20   While the membership payments were made from the Debtor’s personal bank account, funds were

            21   transferred into this account by Antiquarian Traders, Inc., Cruises to Nowhere, LLC, Olympic

            22   Holdings, LLC and Clover Industrial Properties, LLC prior to the membership dues being paid.

            23          115.     In 2018, the Debtor issued $27,500 in checks to “Cash” from Olympic Holdings,

            24   LLC.

            25          116.   In 2018, Cruises to Nowhere, LLC paid $54,863.54 for mortgage payments, utilities

            26   and expenses for the Appian Way Property, where the Debtor resides rent-free.

            27

            28


                                                                  22
2439616_2
             Case 2:20-ap-01672-BB          Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33                Desc
                                           Main Document    Page 23 of 274


            1           Summary of 2019 Benefits Received by Debtor from the Trusts

             2          117.    In 2019, funds from Cruises to Nowhere, LLC, Antiquarian Traders, Inc., Olympic

             3   Holdings, LLC and Clover Industrial Properties, LLC were used to satisfy amounts due on the

             4   Debtor’s personal Capital One credit cards in the amount of $121,819.14. There are four accounts

             5   for Capital One – Antiquarian Traders/Mark Slotkin: 1672, 7432, and 9483, 0118; and one account

             6   for Capital One – Mark Slotkin: 9138. The $121,819.14 of payments made on these cards in 2019

             7   were for the Debtor’s personal charges for items such as Netflix, airfare, restaurants, iTunes

             8   purchases, Amazon purchases, HULU, clothing, gym memberships, flowers, dry cleaning, doctors,

             9   Uber, Postmates, Hot Yoga, gas, Prime Video and groceries. The charges on these cards were

            10   several thousand dollars each month and were paid by Cruises to Nowhere, LLC, Antiquarian

            11   Traders, Inc., Olympic Holdings, LLC and Clover Industrial Properties, LLC. The charges on the

            12   Debtor’s personal Capital One card are minimal, a few hundred dollars each month and consist of

            13   food and services.

            14          118.     In 2019, Clover Industrial Properties, LLC made total payments of $14,742.76 to

            15   Ford Motor Credit for the Debtor’s vehicle.

            16          119.    In 2019, approximately $17,312.12 was paid to Hillcrest Country Club from funds

            17   transferred from Clover Industrial Properties, LLC, to cover the Debtor’s personal country club

            18   membership dues. While the membership payments were made from the Debtor’s personal bank

            19   account, funds were transferred into this account from the Clover Industrial Properties, LLC account

            20   prior to the membership dues being paid.

            21          120.    In 2019, the Debtor issued $32,400 in checks to “Cash” from Olympic Holdings,

            22   LLC and Clover Industrial Properties, Inc.

            23          121.    In 2019, Clover Industrial Properties, LLC paid $80,696 for mortgage payments,

            24   utilities, security services, pest control, taxes and other expenses for the Appian Way Property,

            25   where the Debtor resides rent-free.

            26   Creditors of the Debtor

            27          122.     On July 27, 2015, in the 81st/218th Judicial District, Atascosa County, Texas, Case

            28   No. 14-04-0331-CVA, Southwest Guaranty obtained a judgment against Debtor, individually and as

                                                                   23
2439616_2
             Case 2:20-ap-01672-BB         Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33                  Desc
                                          Main Document    Page 24 of 274


            1    the trustee of the 1997 Trust, Breakfront, LLC, and Golden Oak Partners, LLC in the principal

             2   amount of $1,312,496.01, not including interest. This claim arose well before July 27, 2015.

             3   Southwest Guaranty filed Proof of Claim No. 9 as a secured claim in the amount of $1,740,879.25.

             4          123.   In the Debtor’s schedule E/F, the Debtor lists a priority unsecured claim in the

             5   amount of $301,622.30 in favor of the Internal Revenue Service. The Debtor indicated that the basis

             6   of the claim was for taxes owed to the government, and that the debt was incurred in 2018.

             7          124.   As discussed above, the Dissolution Judgment resolved the Divorce Action

             8   commenced in 2010. The Dissolution Judgment provides, inter alia, that:

             9              a. Debtor, Antiquarian Traders, Inc. and Olympic Holding, LLC shall pay

            10                 forthwith to Petitioner Abigail Slotkin the amount of $908,618 with interest

            11                 accruing on the unpaid principal balance at the legal rate of 10% per annum for

            12                 child support;

            13              b. Debtor shall pay Abigail Slotkin the amount of $501,205 with interest accruing

            14                 at 10% for spousal support;

            15              c. Debtor, Antiquarian Traders Inc., and Olympic Holdings LLC shall pay

            16                 forthwith to Petitioner Abigail Slotkin $186,699 with interest accruing at 10%

            17                 on the principal balance of $95,000, for child support and spousal support

            18                 arrearages;

            19              d. Debtor, Antiquarian Traders Inc., and Olympic Holdings LLC shall pay

            20                 forthwith to Petitioner Abigail Slotkin, payable to the Law Office of Robert J.

            21                 Nachshin P.C., $180,864, with interest accruing on the unpaid principal balance

            22                 of $95,000 at the legal rate, for reasonable attorney fees and costs arrearages;

            23              e. Debtor, Antiquarian Traders Inc., and Olympic Holdings LLC shall pay

            24                 forthwith to Petitioner Abigail Slotkin, payable to Petitioner’s forensic

            25                 accountants at Mayer, Hoffman McCann PC, $42,836, with interest accruing on

            26                 the unpaid principal balance of $22,500 at the legal rate, for reasonable forensic

            27                 accounting fees and costs arrearages;

            28


                                                                  24
2439616_2
             Case 2:20-ap-01672-BB           Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33                Desc
                                            Main Document    Page 25 of 274


            1               f.    Debtor, Antiquarian Traders Inc., and Olympic Holdings LLC shall pay

             2                   forthwith to Petitioner Abigail Slotkin, payable to the Law Office of Robert J.

             3                   Nachshin P.C., $51,606, with interest accruing on the unpaid principal balance

             4                   of $33,600 at the legal rate, for reasonable attorney fees and costs arrearages;

             5              g. Debtor, Antiquarian Traders Inc., and Olympic Holdings LLC shall pay

             6                   forthwith to Langlois Family Law, APC, $196,438, with interest accruing on the

             7                   unpaid principal balance of $150,000 at the legal rate, for reasonable attorney

             8                   fees and costs arrearages;

             9              h. Debtor and/or Antiquarian Traders Inc. shall pay directly to Langlois Family

            10                   Law APC $700,000, as his further contributive share of Petitioner’s reasonable

            11                   attorney’s fees and costs not previously awarded;

            12              i. Debtor shall pay directly to Petitioner Abigail Slotkin $125,000 as his

            13                   contributive share of Petitioner’s reasonable forensic accounting fees not

            14                   previously awarded; and

            15              j. The State Court defers to this Court regarding issues surrounding the disposition

            16                   of sale proceeds in excess of $80,000 from the inventory of Antiquarian

            17                   Traders, Inc., which the Debtor was ordered to deposit into the trust account of

            18                   Langlois Family Law APC pursuant to Judge Moloney’s June 18, 2013

            19                   enforcement order.

            20   See Dissolution Judgment, Exhibit “3.”

            21          125.     The Trustee is informed and believes that the Debtor was insolvent at the time of the

            22   2010 Transfer, 2012 Transfer, LLC Transfers, Antiquarian Transfer, Appian Way Transfer and

            23   Sailfish Transfers or became insolvent as a result of these transfers.

            24   ///

            25

            26

            27

            28


                                                                    25
2439616_2
             Case 2:20-ap-01672-BB           Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33                 Desc
                                            Main Document    Page 26 of 274


             1                                           FIRST CLAIM FOR RELIEF
             2                          DECLARATORY RELIEF PURSUANT TO 28 U.S.C. § 2201
             3        [1997 Trust, 2010 Trust, 2012 Trust, Savannah Slotkin, Loren Marken as Trustee of
                      1997 Trust, Loren Marken as Trustee of 2010 Trust, Loren Marken as Trustee of
             4        2012 Trust, To Be Named Trustee of 1997 Trust, To Be Named Trustee of 2010
                      Trust, To Be Named Trustee of 2012 Trust, 17841 Palora Manor LLC, 14257
             5        Chandler Manor LLC, and 748 Detroit Manor LLC]
             6          126.      The Trustee realleges and incorporates by reference each and every allegation set

             7   forth in paragraphs 1 through 125, inclusive, as though fully set forth herein.

             8          127.      An actual controversy exists as between the Trustee and each of the Defendants in

             9   that the Trustee believes that assets held by the Defendants or for the benefit of the Defendants or

            10   transferred from one of the Trusts or entities held by one of the Trusts are or were property of the

            11   Debtor and are property of the Debtor’s Estate. The Trustee is informed and believes that the

            12   Defendants contest the Trustee's contentions. The determination of this dispute will impact the value

            13   of the Estate.

            14          128.      The Trustee seeks a determination by this Court that the assets contained in each of

            15   the Trusts and held by the following entities are property of the Estate (the “Assets”):

            16          a.        Real property located at the following addresses owned by Olympic Holdings, LLC:

            17          (1) 14806 Hesby Street, Sherman Oaks, California 91403;
                        (2) 852 North Vista Street, Los Angeles, California 90046;
            18          (3) 823 North Citrus Avenue, Los Angeles, California 90038;
                        (4) 14827 Huston Street, Sherman Oaks, California 91403;
            19          (5) 12105 South Hoover Street, Los Angeles, California 90044;
                        (6) 11921 Standford Avenue, Los Angeles, California 90059; and,
            20          (7) 15714 Morrison Street, Encino, California 91436.
            21          b.        Real property located at 8777 Appian Way, Los Angeles, California 90046 owned by

            22   8777 Appian Way LLC;

            23          c.        Real property held by Clover Industrial Properties, LLC which includes the property

            24   located at 13348 Chandler, Blvd., Sherman Oaks, California and 24050 Park Casino, Calabasas,

            25   California.

            26          d.        The Detroit Property owned by Detroit LLC;

            27          e.        The Palora Property and/or the proceeds from the sale of the Palora Property to the

            28   extent it was sold to a good faith purchaser which exceed $450,000;

                                                                    26
2439616_2
             Case 2:20-ap-01672-BB          Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33                Desc
                                           Main Document    Page 27 of 274


            1           f.      The 14257 Chandler Property owned by 14257 Chandler LLC;

             2          g.      Real property located at 307 Sailfish Lane, Freeport, Texas 77541 owned by Sailfish

             3   Capital Partners, LLC;

             4          h.      Antiquarian Traders, Inc. including but not limited to all inventory, accounts

             5   receivable and other tangible and intangible assets owned by Antiquarian Traders, Inc.;4

             6          i.      Any assets owned by Rolltop, LLC, Abbey-Properties, LLC, Alameda Holdings, Inc.

             7   and Consolidated Assets Co; and,

             8          j.      Other assets to be found through further investigation.

             9          129.    The Defendants contend that these assets are not property of the Debtor and therefore

            10   not property of the Debtor’s Estate. Defendants contend that the Trusts were formed for a proper

            11   purpose and as a result all assets contained in each of the Trusts is protected from the Debtor’s

            12   creditors. The Trustee disputes this contention.

            13          130.     The Trustee believes that the Assets are property of the Estate because the Trusts are

            14   the alter egos of the Debtor who acts as the equitable owner of each of the Trusts and the Assets held

            15   by each of the Trusts through various entities. Additionally, up until the Petition Date the Debtor

            16   served as trustee of the 1997 Trust and was the legal owner of the 1997 Trust. At all times either as

            17   the actual trustee of the Trusts or through Loren Marken who served as trustee of the Trusts, the

            18   Debtor controlled each of the Trusts.

            19          131.    The Debtor at all times dominated and controlled all decisions of the Trusts, received

            20   payments from the Trusts, resided at property held by one of the Trusts rent free for years and

            21   diverted assets from the Trusts to the detriment of his creditors.

            22          132.    The State Court found that “[Debtor] has exercised complete control of all such
            23   businesses, their assets and bank accounts and that he has used both assets and income from
            24   the business as if he had never put them into a trust.” Statement of Decision, Exhibit “2.”
            25

            26

            27
                 4
                  The Trustee is informed and believed that Antiquarian Traders Inc. currently holds in excess of
            28   $6.4 million in inventory.

                                                                    27
2439616_2
             Case 2:20-ap-01672-BB          Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33                Desc
                                           Main Document    Page 28 of 274


            1           133.    The Debtor at all relevant times herein has controlled the Assets and benefitted from

             2   the Assets.

             3          134.    A judicial declaration is necessary and appropriate at this time declaring that the

             4   Assets are property of the Estate.

             5                                        SECOND CLAIM FOR RELIEF

             6            AVOIDANCE OF FRAUDULENT TRANSFERS UNDER 11 U.S.C. § 544, CAL.
             7
                            CIV. CODE §§ 3439.004(a)(1), 3439.009, 26 U.S.C. §§ 6502 and 6901

             8        [2010 Trust, 2012 Trust, Savannah Slotkin, Loren Marken as Trustee of 2010 Trust,
                      Loren Marken as Trustee of 2012 Trust, To Be Named Trustee of 2012 Trust, To Be
             9        Named Trustee of 2010 Trust]
            10          135.      The Trustee realleges and incorporates by reference each and every allegation set

            11   forth in paragraphs 1 through 134, inclusive, as though fully set forth herein.

            12          136.      The 2010 Transfer, 2012 Transfer, LLC Transfers, Antiquarian Transfer, Sailfish

            13   Transfers, and Appian Way Transfer were made with the intent to hinder, delay, or defraud creditors

            14   of the Debtor, including but not limited to the claims of Abigail Slotkin.

            15          137.    As a result of the 2010 Transfer and the 2012 Transfer, assets of the Debtor were

            16   transferred from the 1997 Trust of which the Debtor was the legal owner and retained control as the

            17   trustee to the 2010 Trust and the 2012 Trust.

            18          138.    On information and belief, the fraudulent nature of the 2010 Transfer and the 2012

            19   Transfer could not have been discovered, even with reasonable diligence, prior to the Petition Date.

            20          139.    The Internal Revenue Services holds claims against the Debtor and such claims are

            21   entitled to a ten-year collection period under 26 U.S.C. § 6502, which Trustee may take advantage of

            22   pursuant to 11 U.S.C. § 544(b).

            23          140.    Claims arose against the Debtor before the 2010 Transfer, 2012 Transfer, LLC

            24   Transfers, Antiquarian Transfer, Sailfish Transfers, and Appian Way Transfer.

            25          141.    Accordingly, the 2010 Transfer, 2012, LLC Transfers, Antiquarian Transfer, Sailfish

            26   Transfers, and Appian Way Transfer are avoidable, and should be avoided, as fraudulent pursuant to

            27   11 U.S.C. § 544(b) and Cal. Civil Code §§ 3439.04(a)(1), 3439.07 and 3439.09 and 26 U.S.C. §§

            28   6502 and 6901.

                                                                   28
2439616_2
             Case 2:20-ap-01672-BB          Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33                  Desc
                                           Main Document    Page 29 of 274


            1                                           THIRD CLAIM FOR RELIEF
             2             AVOIDANCE OF FRAUDULENT TRANSFERS UNDER 11 U.S.C. § 544, CAL.
                               CIV. CODE §§ 3439.04(a)(2), 3439.05, 3439.07, 3439.09 AND
             3                                  26 U.S.C. §§ 6502 and 6901
             4        [2010 Trust, 2012 Trust, Savannah Slotkin, Loren Marken as Trustee of 2010 Trust,
                      Loren Marken as Trustee of 2012 Trust, To Be Named Trustee of 2012 Trust, To Be
             5        Named Trustee of the 2010 Trust]
             6            142.   The Trustee realleges and incorporates by reference each and every allegation set

             7   forth in paragraphs 1 through 141, inclusive, as though fully set forth herein.

             8            143.   The 2010 Transfer and 2012 Transfer involved the transferring of the Debtor’s assets

             9   from the 1997 Trust to the 2010 Trust and 2012 Trust for no consideration and was an attempt to

            10   place such assets out of the reach of Abigail Slotkin, a creditor at the time of each of these transfers.

            11   As set forth in detail, the Navone Property was purchased by Clover Industrial Properties, LLC,

            12   thereby taking the Navone Property out of the 1997 Trust and placing it in the 2010 Trust and 2012

            13   Trust.

            14            144.   The Debtor did not receive reasonably equivalent value in exchange for the 2010

            15   Transfer and 2012 Transfer. The 2010 Trust and the 2012 Trust did not provide any consideration to

            16   the Debtor or the 1997 Trust for the transfer of assets into the 2010 Trust and the 2012 Trust.

            17            145.   The 2010 Transfer and the 2012 Transfer were made for no consideration.

            18            146.   The Debtor received no consideration for the LLC Transfers, Antiquarian Transfer,

            19   Appian Way Transfer and Sailfish Transfers.

            20            147.   The Debtor was undercapitalized at the time of the 2010 Transfer, 2012 Transfer,

            21   LLC Transfers, Antiquarian Transfer, Appian Way Transfer and Sailfish Transfers.

            22            148.   At the time that the 2010 Transfer, 2012 Transfer, LLC Transfers, Antiquarian

            23   Transfer, Appian Way Transfer and Sailfish Transfers were made, the Debtor (i) was engaged or was

            24   about to be engaged in a business or transaction for which his remaining assets were unreasonably

            25   small in relation to the business or transaction, or (ii) intended to incur, or reasonably should have

            26   believed that he would incur, debts beyond his ability to pay as they came due.

            27            149.   On information and belief, the 2010 Transfer and 2012 Transfer could not have been

            28   discovered, even with reasonable diligence, prior to the Petition Date.

                                                                    29
2439616_2
             Case 2:20-ap-01672-BB          Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33                 Desc
                                           Main Document    Page 30 of 274


            1           150.    The Internal Revenue Service holds claims against the Debtor and such claims are

             2   entitled to a ten-year collection period under 26 U.S.C. § 6502, which Plaintiff may take advantage

             3   of pursuant to 11 U.S.C. § 544(b).

             4          151.    Accordingly, the 2010 Transfer, 2012 Transfer, LLC Transfers, Antiquarian Transfer,

             5   Sailfish Transfers, and Appian Way Transfer are avoidable, and should be avoided, as fraudulent

             6   pursuant to 11 U.S.C. § 544(b) and Cal. Civil Code §§3439.04(a)(1), 3439.07 and 3439.09 and 26

             7   U.S.C. §§ 6502 and 6901.

             8                                        FOURTH CLAIM FOR RELIEF
             9               AVOIDANCE OF FRAUDULENT TRANSFERS UNDER 11 U.S.C. §§ 544,
                               548(a)(1)(B) and CAL. CIV. CODE §§ 3439.04(a)(2), 3439.05
            10
                      [1997 Trust, Savannah Slotkin, Loren Marken as Trustee of 1997 Trust, To Be
            11        Named Trustee of 1997 Trust]
            12          152.    The Trustee realleges and incorporates by reference each and every allegation set

            13   forth in paragraphs 1 through 151, inclusive, as though fully set forth herein.

            14          153.     On the Petition Date, the Debtor resigned as the trustee of the 1997 Trust and

            15   attempted to put Loren Marken, his closest friend, in his place as trustee of the 1997 Trust – the 2020

            16   Transfer. To the extent the 2020 Transfer is not a post-petition transfer, it is an avoidable pre-

            17   petition transfer under 11 U.S.C. §§ 544, 548 and Cal. Civ. Code §§ 3439.04, 3439.05.

            18          154.    The 2020 Transfer was made by the Debtor within two (2) years of the Petition Date.

            19          155.    Avoidance of the 2020 Transfer will result in the Debtor being the trustee of the 1997

            20   Trust on the Petition Date and the holder of the legal interests in the 1997 Trust and all the 1997

            21   Trust assets. Such assets include but are not limited to the real property held by the 1997 Trust

            22   through Olympic Holdings, LLC, 8777 Appian Way, LLC, Golden Oak Partners, LLC, Wooton

            23   Group, LLC, Breakfront, LLC and Antiquarian Traders, Inc., assets with equity well in excess of

            24   $20,000,000.

            25          156.    The Debtor did not receive reasonably equivalent value in exchange for the 2020

            26   Transfer. The Debtor received no consideration in exchange for the 2020 Transfer.

            27          157.    At the time the 2020 Transfer was made, the Debtor (i) was insolvent, or became

            28   insolvent as a result of obligations or transfers; (ii) was engaged or was about to be engaged in a

                                                                    30
2439616_2
             Case 2:20-ap-01672-BB           Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33              Desc
                                            Main Document    Page 31 of 274


            1    business or transaction for which the remaining assets were unreasonably small in relation to the

             2   business or transaction, or (ii) intended to incur, or reasonably should have believed that he would

             3   incur, debts beyond his ability to pay as they came due.

             4          158.    There exist creditors of the Debtor whose claims arose before the 2020 Transfer was

             5   made including but not limited to Abigail Slotkin, the Internal Revenue Service, and Southwest

             6   Guaranty.

             7          159.    Accordingly, the 2020 Transfer made by the Debtor is avoidable, and should be

             8   avoided, as fraudulent and recovered for the benefit of the Estate pursuant to 11 U.S.C. §§ 544(b),

             9   548(a)(1)(B), 550 and Cal. Civil Code §§ 3439.04(a)(2), 3439.05 and 3439.07.

            10                                          FIFTH CLAIM FOR RELIEF

            11               AVOIDANCE OF FRAUDULENT TRANSFERS UNDER 11 U.S.C. §§ 544 AND
                               548(a)(1)(A) AND CAL. CIV. CODE §§ 3439.04(a)(1) AND 3439.07
            12
                       [1997 Trust, Savannah Slotkin, Loren Marken as Trustee of 1997 Trust, To Be
            13         Named Trustee of 1997 Trust]
            14          160.    The Trustee realleges and incorporates by reference each and every allegation set

            15   forth in paragraphs 1 through 159, inclusive, as though fully set forth herein.

            16          161.    To the extent the 2020 Transfer is not a post-petition transfer, it was made by the

            17   Debtor within two (2) years of the Petition Date.

            18          162.    The 2020 Transfer was incurred and made with the intent to hinder, delay, or defraud

            19   creditors of the Debtor.

            20          163.    Accordingly, the 2020 Transfer made by the Debtor is avoidable as fraudulent

            21   pursuant to 11 U.S.C. §§ 544 and 548(a)(1)(A) and Cal. Civil Code §§ 3439.04(a)(1) and 3439.07.

            22                                          SIXTH CLAIM FOR RELIEF
            23               AVOIDANCE OF POST-PETITION TRANSFERS UNDER 11 U.S.C. § 549
            24         [1997 Trust, Savannah Slotkin, Loren Marken as Trustee of 1997 Trust, To Be
                       Named Trustee of 1997 Trust, 17841 Palora Manor LLC, 14257 Chandler Manor
            25         LLC, and 748 Detroit Manor LLC]
            26          164.    The Trustee realleges and incorporates by reference each and every allegation set

            27   forth in paragraphs 1 through 163, inclusive, as though fully set forth herein.

            28   ///

                                                                     31
2439616_2
             Case 2:20-ap-01672-BB          Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33                  Desc
                                           Main Document    Page 32 of 274


            1           165.     On the Petition Date, the Debtor attempted to resign as trustee of the 1997 Trust,

             2   however, the 2020 Transfer did not occur until after the Petition Date when Loren Marken executed

             3   the Substitution of Trustee on March 2, 2020. Exhibit “5.”

             4          166.    On the Petition Date, Olympic Holdings, LLC owned the Detroit Property, the Palora

             5   Property and the 14257 Chandler Property. On March 4, 2020, the Debtor caused the Detroit

             6   Property to be transferred from Olympic Holdings, LLC to Detroit LLC. On March 5, 2020, the

             7   Debtor caused the Palora Property to be transferred from Olympic Holdings, LLC to the Palora LLC.

             8   On March 5, 2020, the Debtor caused the 14527 Chandler Property to be transferred from Olympic

             9   Holdings, LLC to Chandler LLC.

            10          167.      Plaintiff is informed and believes, and based thereon alleges, that the 2020 Transfer,

            11   Palora Transfer, 14257 Chandler Transfer, Detroit Transfer and Navone Transfer (collectively,

            12   “Post-Petition Transfers”) were each transfers of an interest of the Debtor in property.

            13          168.    Plaintiff is informed and believes, and based thereon alleges, that each of the Post-

            14   Petition Transfers was made after the Petition Date.

            15          169.    Plaintiff is informed and believes, and based thereon alleges, that each of the Post-

            16   Petition Transfers was not authorized under the Bankruptcy Code or by the Bankruptcy Court or the

            17   Trustee.

            18          170.    Accordingly, the Post-Petition Transfers are each avoidable under 11 U.S.C. § 549.

            19                                       SEVENTH CLAIM FOR RELIEF

            20                 RECOVERY OF TRANSFERS FOR THE BENEFIT OF THE ESTATE
            21
                                        PURSUANT TO 11 U.S.C. §§ 550 AND 551

            22         [1997 Trust, 2010 Trust, 2012 Trust, Savannah Slotkin, Loren Marken as Trustee of
                       1997 Trust, Loren Marken as Trustee of 2010 Trust, Loren Marken as Trustee of
            23         2012 Trust, To Be Named Trustee of 1997 Trust, To Be Named Trustee of 2010
                       Trust, To Be Named Trustee of 2012 Trust, 17841 Palora Manor LLC, 14257
            24
                       Chandler Manor LLC, and 748 Detroit Manor LLC]
            25          171.    The Trustee realleges and incorporates by reference each and every allegation set
            26   forth in paragraphs 1 through 170, inclusive, as though fully set forth herein.
            27   ///
            28


                                                                   32
2439616_2
             Case 2:20-ap-01672-BB          Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33               Desc
                                           Main Document    Page 33 of 274


            1            172.    The 1997 Trust, 2010 Trust, 2012 Trust, Savannah Slotkin, Loren Marken as Trustee

             2   of 1997 Trust, Loren Marken as Trustee of 2010 Trust, Loren Marken as Trustee of 2012 Trust, To

             3   Be Named Trustee of 1997 Trust, To Be Named Trustee of 2010 Trust, To Be Named Trustee of

             4   2012 Trust, Palora LLC, Chandler LLC, and Detroit LLC were the initial transferees of the

             5   avoidable transfers described herein.

             6           173.   Pursuant to 11 U.S.C. §§ 544 and 550, Plaintiff is entitled to recover and preserve for

             7   the benefit of the Estate, the Assets or the value of the Assets which were transferred by and through

             8   the 2020 Transfer, 2012 Transfer, 2010 Transfer, Post-Petition Transfers, LLC Transfers,

             9   Antiquarian Transfer, Sailfish Transfers, and Appian Way Transfer.

            10                                     EIGHTH CLAIM FOR RELIEF
            11                              TURNOVER OF ESTATE PROPERTY
            12         [1997 Trust, 2010 Trust, 2012 Trust, Savannah Slotkin, Loren Marken as Trustee of
                       1997 Trust, Loren Marken as Trustee of 2010 Trust, Loren Marken as Trustee of
            13         2012 Trust, To Be Named Trustee of 1997 Trust, To Be Named Trustee of 2010
                       Trust, To Be Named Trustee of 2012 Trust, 17841 Palora Manor LLC, 14257
            14         Chandler Manor LLC, and 748 Detroit Manor LLC, Robert Mayman]
            15           174.   The Trustee realleges and incorporates by reference each and every allegation set

            16   forth in paragraphs 1 through 173, inclusive, as though fully set forth herein.

            17           175.   The Assets are property of the Estate but the Debtor through the Trusts and various

            18   entities retains control over most of the Assets. The balance of the Assets have been transferred

            19   post-petition to newly formed entities such as Palora LLC, Chandler LLC and Detroit LLC and are

            20   property of the Estate.

            21           176.   Since the Petition Date, the Defendants and the Debtor have been in possession,

            22   custody and control of the Assets.

            23           177.   Accordingly, the Trustee seeks turnover of the Assets.

            24           178.   The Trustee prays for judgment directing Defendants to turnover the Assets to the

            25   Trustee to be administered as assets of the Estate.

            26   ///

            27

            28


                                                                   33
2439616_2
             Case 2:20-ap-01672-BB           Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33                  Desc
                                            Main Document    Page 34 of 274


            1                                        NINTH CLAIM FOR RELIEF

             2                                              ACCOUNTING
             3                                             [All Defendants]
             4          179.     The Trustee realleges and incorporates by reference each and every allegation set
             5   forth in paragraphs 1 through 178, inclusive, as though fully set forth herein.
             6          180.     The Trustee is informed and believes that the Defendants have received and
             7   continue to receive, profits and revenues in connection with the Assets.
             8          181.      By and through this claim, the Trustee seeks an accounting of all assets held and
             9   transferred by each of the Trusts, a summary of all real property and assets owned by Alameda
            10   Holdings, Inc., Antiquarian Traders, Inc. Sailfish Capital Partners, LLC, Golden Oak Partners, LLC,
            11   Breakfront, LLC, Wooton Group, LLC, Olympic Holdings, LLC, Clover Industrial Properties, LLC,
            12   Cruises to Nowhere, LLC and revenues received by each of these entities.
            13                                           TENTH CLAIM FOR RELIEF
            14                 OBJECTION TO DISCHARGE PURSUANT TO 11 U.S.C. §§ 727(a)(2)(B)
            15                                              [Mark Abbey Slotkin]
            16          182.     The Trustee realleges and incorporates by reference each and every allegation set
            17   forth in paragraphs 1 through 181, inclusive, as though fully set forth herein.
            18          183.      Section 727(a)(2)(B) of the Bankruptcy Code provide in its pertinent part that:
            19                   (a) The court shall grant the Debtor a discharge, unless — …
            20                   (2) the debtor, with intent to hinder, delay, or defraud a creditor or an officer
                                 of the estate charged with custody of property under this title, has transferred,
            21                   removed, destroyed, mutilated, or concealed, or has permitted to be
                                 transferred, removed, destroyed, mutilated, or concealed— …
            22
                                 (B) property of the estate, after the date of the filing of the petition;
            23
                        184.     The 2020 Transfer, the Navone Transfer, Detroit Transfer, Palora Transfer and 14257
            24
                 Chandler Transfer all occurred after the Petition Date.
            25
                        185.     All of these transfers were made by the Debtor with the intent to “hinder, delay, or
            26
                 defraud a creditor” and the Debtor must be denied his discharge under Section 727(a)(2)(B) of the
            27
                 Bankruptcy Code.
            28


                                                                      34
2439616_2
             Case 2:20-ap-01672-BB           Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33               Desc
                                            Main Document    Page 35 of 274

                                                 ELEVENTH CLAIM FOR RELIEF
            1
                                                      INJUNCTIVE RELIEF
             2
                                                         [All Defendants]
             3
                        186.      The Trustee realleges and incorporates by reference each and every allegation set
             4
                 forth in paragraphs 1 through 185, inclusive, as though fully set forth herein.
             5
                        187.     The Trustee request this Court enjoin the Defendants and each of them from
             6
                 disposing of or exerting dominion and control over or encumbering the Assets.
             7
                        188.     The Trustee requests that pending resolution of this action the Court issue a
             8
                 temporary restraining order and/or preliminary injunction, restraining and enjoining the
             9
                 Defendants and each of them from disposing of or exerting dominion and control over or
            10
                 encumbering any of the Assets.
            11
                                                       PRAYER FOR RELIEF
            12
                        WHEREFORE, Trustee prays for a judgment on her Complaint, as follows:
            13
                        1.     On the First Claim for Relief, a declaratory judgment that the Assets held by the
            14
                 Defendants or for the benefit of the Defendants or transferred from one of the Trusts or entities held
            15
                 by one of the Trusts are or were property of the Debtor and are property of the Debtor’s Estate;
            16
                        2.     On the Second, Third, Fourth and Fifth Claims for Relief, avoidance of the 2020
            17
                 Transfer, 2012 Transfer, 2010 Transfer, LLC Transfers, Antiquarian Transfer, Sailfish Transfers,
            18
                 and Appian Way Transfer for the benefit of the Estate;
            19
                        3.     On the Sixth Claim for Relief, avoidance of the Post-Petition Transfers;
            20
                        4.     On the Seventh Claim for Relief, recovery of the 2020 Transfer, 2012 Transfer, 2010
            21
                 Transfer, Post-Petition Transfers, LLC Transfers, Antiquarian Transfer, Sailfish Transfers, and
            22
                 Appian Way Transfer or the value of such transfers for the benefit of the Estate;
            23
                        5.     On the Eighth Claim for Relief, for a judgment directing the Defendants to turnover the
            24
                 Assets to the Trustee;
            25
                        6.     On the Ninth Claim for Relief, for a judgment directing the Defendants to provide an
            26
                 accounting to the Trustee of all assets held and transferred by each of the Trusts, a summary of all
            27
                 real property and assets owned by Alameda Holdings, Inc., Antiquarian Traders, Inc. Sailfish
            28


                                                                    35
2439616_2
             Case 2:20-ap-01672-BB         Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33            Desc
                                          Main Document    Page 36 of 274


            1    Capital Partners, LLC, Golden Oak Partners, LLC, Breakfront, LLC, Wooton Group, LLC,

             2   Olympic Holdings, LLC, Clover Industrial Properties, LLC, Cruises to Nowhere, LLC and

             3   revenues received by each of these entities;

             4         7.    On the Tenth Claim for Relief, for a judgment denying the Debtor a discharge under 11

             5   U.S.C. § 727(a)(2)(B);

             6         8.    On the Eleventh Claim for Relief a judgment enjoining each and all of the Defendants

             7   from transferring or encumbering in any way the Assets;

             8         9.    For costs of suit; and

             9         10. For such other and further relief as the Court may deem appropriate.

            10
                 DATED: November 23, 2020                 BRUTZKUS GUBNER
            11

            12
                                                          By: /s/ Robyn B. Sokol
            13                                               Robyn B. Sokol
                                                             Attorneys for Elissa D. Miller,
            14                                               Chapter 7 Trustee
            15

            16

            17

            18

            19

            20

            21

            22

            23

            24

            25

            26

            27

            28


                                                                 36
2439616_2
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 37 of 274




                EXHIBIT “1”

                                                                            37
  Slotkin Ownership Property Flow Chart




                                                                                                                                                                                                                                                                                                                                                                         38
 Desc




*Ownership percentages are based off 2018 tax
returns and additional information discovered
                                                                                                                            Slotkin Family Trust
                                                                                                                                    1997
                                                                                                                                                                                                                  Slotkin Family Trust
  Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33




                                                                                                                            Slotkin Family Trust
                                                                                                                                    79%                                                                                   79%                                                       Slotkin
                             Slotkin Family Trust                                  Slotkin Family Trust
                                                                                                                                   owner                                                                                 owner
                                     99%                                                   ϴϬ%                                                                          Golden Oak                                                                                              Defective Trust
                                                                                                                                                                                                 Slotkin Def. Trust
                                    owner                                                 owner                                                                                                                                                                                    12.12.12
                                                                                                                                                                       Partners, LLC                    20%                                                                                                                                 Slotkin
                                                                                                                                                                                                       owner                                 Slotkin Def. Trust
                                                                                                                                                                                                                                                    20%                                                                                  Intentionally
                                                                                                                                 Golden Oak Partners                                                                                                                                                                                    Defective Trust
                                                                                                     Antiquarian Traders                                                                                                                           owner
                                                                                                                                        25%
                                                                                                             1%                                                                    Breakfront                                                                                                                                             April 2010
                                                                                                                                       owner
                                                                                                           owner                                                                      75%                             Breakfront, LLC                    Slotkin Family Trust                Slotkin Def. Trust
                                                                                                                                                                                     owner                                                                       79%                                                                  Slotkin Intentionally
                                                                                                                                                                                                                                                                                                    50%
                                                                                                                                                                                                                                                                owner                              owner                                 Defective Trust
                            Alameda                                                                                              Sailfish Capital
                                                                                                                                                                                                                                                                                                                                               50%
                           Holdings, Inc                           Antiquarian Traders                                            Partners LLC                                         Antiquarian Traders                          Slotkin Def. Trust                          Slotkin Def. Trust                                                            Slotkin Intentionally
                                                                                                                                                                                               1%                                                                                                                                            owner
                                                                           1%                                                                                                                                                              20%                                         20%                                                                       Defective Trust
                  Page 38 of 274




                                                                         owner                                                                                                               owner                                        owner                                       owner                                                                           100%
                                                                                           Antiquarian                                                                                                                                                                                                                                                               owner
                                                                                           Traders Inc                                                                                                                                                                                                            Clover Industrial
                                                                                                                                                                                  Golden Oak Partners
                             Asset                                                                                                                     Slotkin Family Trust                                            Breakfront                                                                                  Properties, LLC
                                                                                                                                     Assets                                              50%
                                                                                                                                                                                                                          50%
                         Sold Property                                                                                          307 Sailfish Lane              79%                      owner
                                                                                                                                                              owner                                                      owner
                                                                                                                                                                                                                                                              Wooton                                                                                            Cruises to
                                                                                                                                                                                                                                                             Group, LLC                                                                                        Nowhere, LLC
                                                                                                                               Antiquarian Traders
                                                                                                                                       1%
                                                                                                                                     owner                                         Slotkin Def. Trust
                                                                                   Assets                                                                                                 20%
                                                                                                                                                                                         owner                Asset
                                                                         5610 District Blvd (11.4.97)           Antiquarian Traders                                                                     8777 Appian Way
                                                                         7316 E Gage Ave (11.14.97)                                                                                                                                                       Assets                                                   Assets
                                                                                                                        1%                                 Olympic                                        (transferred)                          6840 Fairchild Rd (sold)                             3001 Navone Rd. Exchange (4.14.20)
                                                                                                                      owner                              Holdings, LLC
 Main Document




                                                                                                                                                                                                                                                2945 South Angus (7.9.18)                                   13348 Chandler, Blvd.
                                                                                                                                                                                                                                                5610 District Blvd (10.6.05)                                  24050 Park Casino
                                                                                                                                                                                                         8777 Appian                           3001 Navone Road (8.23.18)
                                                                                                                                                       Assets                                             Way, LLC
                                                                                                                                                  14806 Hesby St
                                                                                                                                                  15714 Morrison
                                                                                                                                                    852 N Vista                                              Asset
                                                                                                                                                  823 N Citrus Ave                                      8777 Appian Way
                                                                                                                                                  14827 Huston St
                                                                                                                                        11921 Standford Ave (purchased 2003)
                                                                                                                                          12105 Hoover St (purchased 2003)
                                                                                                                                             4851 S Alameda St (2.5.16)
 Case 2:20-ap-01672-BB




                                                                                                                                          748 N Detroit (transferred 3.4.20)
                                                                                                                                         17841 Palora St (transferred 3.5.20)
                                                                                                                                       14257 Chandler Blvd (transferred 3.5.20)
                                                                                                               748 N Detroit                                                                      17841 Palora
                                                                                                                Manor, LLC                                                                         Manor LLC
                                                                                                                                                      14257 Chandler
                                                                                                                                                      Blvd Manor LLC
                                                                                                                   Asset
                                              = Individual/Trust                                               748 N Detroit
                                                   = Entity                                                                                                                                          Asset
                                                   = Assets                                                                                                Asset                              17841 Palora Manor
                                                                                                                                                    14257 Chandler Blvd
                          *ιНаСЯЪСдааЫаФСЬЮЫЬСЮаеЮСЬЮСЯСЪааФСЬЮЫЬСЮаеЯНШСРНаСΑбЪШСЯЯЯаНаСРЫаФСЮгХЯС
                          *υЮЫЬСЮаХСЯаФНаЯНеЯЫШРгХаФЪЫРНаСΑЩСНЪЯРНаСХЯбЪЧЪЫгЪ
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 39 of 274




      EXHIBIT “2”

                                                                            39
        Case 2:20-ap-01672-BB            Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33                         Desc
                                        Main Document    Page 40 of 274

            SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                Family Division       RECEIVED VIA at.                                                        _ON
 8D531307                                                                                     I   1-1-20 I@.__[--_--____,,
 GAIL SLOTKIN VS MARK SLOTKIN
                                                                                                              April 1, 2020
                                                                                                                   8:30 AM
Honorable Dianna Gould-Saltman, Judge

Charlotte Andrews, Judicial Assistant



NATURE OF PROCEEDINGS: Statement of Decision

The following parties are present for the aforementioned proceeding:

          No Appearances

The matter is not called for hearing.

Marriage of Slotkin

         This tentative decision constitutes the Proposed Statement of Decision under CRC Rule 3.1590(c)(1 ), and will
become the Statement of Decision unless, within ten (15) days, any party serves and files objections under CRC Rule
3.1590 (g). Any pleading that specifies objections shall be ten (10) total pages or less, shall use appropriate formatting
and font size as provided by the Rules of Court, and shall not re-argue the case. No abbreviations, charts, or additional
exhibits will be allowed or considered. In addition to serving the other side by mail or personal delivery, a courtesy copy
of any such pleading should be e-mailed to opposing counsel and the court clerk when served.

         In the event that any party serves and files objections, the responding party shall have 10 days from the date of
service of the objections to file a Response. Any Response shall be ten (10) total pages or less, shall use appropriate
formatting and font size as provided by the Rules of Court, and shall not re-argue the case. No abbreviations, charts, or
additional exhibits will be allowed or considered. A courtesy copy of any such responsive pleading should be e-mailed to
opposing counsel and the court clerk when served.


Relevant Procedural Facts:

Petitioner filed her petition September 1, 2010. At the time the parties' daughters were 16 and almost 15. In a series of
hearings between October 2010 and December 2011, Judge Maloney made pendente lite spousal support and child
support orders as well as attorney and accounting fee orders. [Exhibit 1, 2]

In February 2012 Judge Maloney issued domestic violence restraining orders against Respondent in favor of Petitioner.
[Exhibit 112]

Between February 2013 and July 2013 Judge Nelson heard the bifurcated issue of the validity of the parties' Prenuptial
Agreement. She found that the Prenuptial Agreement was valid and enforceable and that the law regarding prenuptial
agreements which existed in 1993, the date the agreement was signed, applied. Under that version of the law, only the
unconscionability of the agreement at the time of its execution is deemed relevant, not at the time the agreement is sought
to be enforced. She reserved to trial the issue of the reasonableness of fees sought by Petitioner (exclusive those
incurred to contest the validity of the prenuptial agreement, which Judge Nelson found were not recoverable). She also
reserved to trial Petitioner's ability to argue disentitlement based on separate conduct unrelated to the terms of the
prenuptial agreement.



                                                  Minute Order                                 Page 1 of 24

                                                                                                                   40
        Case 2:20-ap-01672-BB              Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33                      Desc
                                          Main Document    Page 41 of 274

             SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                                       Family Division

8D531307
GAIL SLOTKIN VS MARK SLOTKIN
                                                                                                             April 1, 2020
                                                                                                                  8:30 AM
January 2015 Judge Maloney made his child support orders retroactive to October 1, 2010. He also ordered pending
RFO's continued to the time of trial, including Respondent's RFO to modify Judge Maloney's 2011 spousal and child
support orders.

February 18, 2015 Respondent unsuccessfully appealed that order, which was deemed a non-appealable order and
dismissed October 28, 2016.

October 2015 Judge Whittaker declined to hear Respondent's Motion to Bifurcate Status based on his failure to comply
with prior support orders.

August 2016 Judge Treu made an additional pendente lite attorney fee order against Respondent.

August 2017 Judge Treu granted various motions in limine against Petitioner.

Respondent filed a Notice of Appeal August 30, 2017 which was abandoned March 1, 2018.

2018 Judge Treu issued various charging orders and writs, including those directed at Antiquarian Traders and Olympic
Holdings, two entities with which Respondent is affiliated. [Exhibit 147,150,151]

May 16, 2019 Respondent appealed Judge Treu's order. That appeal is pending.

In July 2019 the party's oldest daughter, Nicollette, died tragically.

August 13, 2019 trial, previously set to be heard soon thereafter by Judge Treu, was reassigned to Judge Gould-Saltman
to begin February 26, 2020 and discovery was reopened for limited purposes.

On January 27, 2020 this Court conducted a final status conference at which both parties and Petitioner's counsel
appeared. Respondent contended that he did not have to produce his tax returns as he had a right to privacy. The Court
addressed that with Respondent and ordered him to produce tax returns. The Court further set dates for final trial
documents to be exchanged and filed. Petitioner complied with these orders. Respondent did not comply with any of
these orders.

February 25, 2020 Respondent filed for personal bankruptcy protection under Chapter 7. A Notice of Stay of Proceedings
was filed with this Court that day. Trial on the portions of the dissolution proceedings not affected by the Stay in
bankruptcy commenced February 26, 2020. As of the last day of trial no schedules filed in the bankruptcy proceeding, if
any, had been provided to the court.                                                                                   •


Relevant Undisputed Facts:


The parties were married for eighteen (18) years. They had two children together. They had no minor children at the time
of trial. The parties separated in 2010 and a petition for dissolution was filed that year. The parties had a prenuptial
agreement which was previously deemed valid in a bifurcated trial. [Exhibit 33]

In 1997 the parties created the Slotkin Family Children's Trust. [Exhibit 80], an irrevocable trust which Respondent
testified was designed as an Intentionally Defective Granter Trust. Both parties were named as co-trustors and initial co-
trustees. The parties' then-minor children, Nicollette and Savannah, were the named beneficiaries. Among its terms the
parties could not direct or control the property contained in the trust (Article 3) except as provided in Article 11, which
addresses the trustors' ability to reallocate as amongst beneficiaries. When created, the corpus of the trust was $10. The


                                                    Minute Order                              Page 2 of 24

                                                                                                                   41
        Case 2:20-ap-01672-BB               Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33                            Desc
                                           Main Document    Page 42 of 274

              SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                                        Family Division

8D531307
GAIL SLOTKIN VS MARK SLOTKIN
                                                                                                                   April 1, 2020
                                                                                                                        8:30 AM
next day it was additionally funded with several of Respondent's premarital assets, including the stock of the businesses
known as Antiquarian Traders and Olympic Holdings. There were a total of five fundings, all within the year the trust
                                                                                                                       was
created. Petitioner testified that the former family residence located at 1350 Benedict Canyon, was also put into the
                                                                                                                      trust.
Although that property does not appear in Exhibit 80, other admitted exhibits support that contention, including Exhibit
                                                                                                                          12,
indicating that the Benedict Canyon property was acquired by the Trust and granted to Petitioner as trustee for the
                                                                                                                     Trust,
when the property was acquired in November 2003. Petitioner testified that she put her separate property brokerage
accounts into the trust as well. No documentation was presented about this.

In 2006 a resignation of trustee was created [Exhibit 13] by which Petitioner is alleged to have resigned as trustee,
leaving Respondent the sole trustee. Petitioner claims she did not resign and the resignation is a forgery. Respondent
claims that Petitioner did resign and asked him to handle issues involving assets contained in the trust. Respondent
submitted the declaration of attorney Michael Abramson in support of his position regarding this issue in November
                                                                                                                     2010
[Exhibit 95] but did not call Mr. Abramson to testify at trial as a witness or to be cross-examined.

In February 2007 Respondent, as the sole trustee of the Trust, obtained a loan from Washington Mutual Bank for
$4,600,000 against the Benedict Canyon home.

In 2010 Petitioner filed suit in probate court to remove Respondent as co-trustee [Exhibit 15] and that matter is still
pending, awaiting the results of this family law matter.

Petitioner testified, uncontradicted, that the parties' daughter, Nicollette, filed suit to have certain distributions made
                                                                                                                            to her
from the trust in probate court and that she was unsuccessful in her claim.

The property on Benedict Canyon was lost to foreclosure in 2013.

Nicollette has since died with no spouse or children. Savannah remains the only named beneficiary of the trust.

During the time the parties were married and living together their source of payment of their living expenses was
                                                                                                                  primarily
from the assets of the trust. Since separation, Respondent's source of payment of his living expenses has been primarily
from the assets of the trust as well as social security and some gaming income. Petitioner's primary source of payment
                                                                                                                        of
her expenses has been depleting her separate property assets and, for a time, payment of her expenses by the
businesses contained in the trust.


Effect of Bankruptcy Filing:

"(a) Except as provided in subsection (b) of this section, a petition filed under section 301, 302, or 303 of this title,
                                                                                                                          or an
application filed under section 5(a)(3) of the Securities Investor Protection Act of 1970, operates as a stay, applicable
                                                                                                                              to
all entities, of--
    (1) the commencement or continuation, including the issuance or employment of process, of a judicial, administrativ
                                                                                                                                 e,
or other action or proceeding against the debtor that was or could have been commenced before the commencem
                                                                                                                          ent of
the case under this title, or to recover a claim against the debtor that arose before the commencement of the case
                                                                                                                          under
this title;
    (2) the enforcement, against the debtor or against property of the estate, of a judgment obtained before the
commencement of the case under this title;
    (3) any act to obtain possession of property of the estate or of property from the estate or to exercise control over
property of the estate;
    (4) any act to create, perfect, or enforce any lien against property of the estate;
    (5) any act to create, perfect, or enforce against property of the debtor any lien to the extent that such lien secures
                                                                                                                              a
claim that arose before the commencement of the case under this title;


                                                     Minute Order                                   Page 3 of 24

                                                                                                                          42
        Case 2:20-ap-01672-BB               Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33                           Desc
                                           Main Document    Page 43 of 274

             SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                                       Family Division

8D531307
GAIL SLOTKIN VS MARK SLOTKIN
                                                                                                                  April 1, 2020
                                                                                                                      8:30 AM
   (6) any act to collect, assess, or recover a claim against the debtor that arose before the commencemen t of the case
under this title;
   (7) the setoff of any debt owing to the debtor that arose before the commencemen t of the case under this title against
any claim against the debtor; and                                               ·
   (8) the commencemen t or continuation of a proceeding before the United States Tax Court concerning a tax liability of
a debtor that is a corporation for a taxable period the bankruptcy court may determine or concerning the tax liability of a
debtor who is an individual for a taxable period ending before the date of the order for relief under this title."
(11 U.S.C. §362 (a).)

(b) The filing of a petition under section 301, 302, or 303 of this title, or of an application under section 5(a)(3) of the
Securities Investor Protection Act of 1970, does not operate as a stay--

(1) under subsection (a) of this section, of the commencement or continuation of a criminal action or proceeding
against the debtor;

(2) under subsection (a)--

(A) of the commencement or continuation of a civil action or proceeding--

(i) for the establishment of paternity;

(ii) for the establishment or modification of an order for domestic support obligations;

(iii) concerning child custody or visitation;

(iv) for the dissolution of a marriage, except to the extent that such proceeding seeks to determine the division of
property that is property of the estate; or

(v) regarding domestic violence;

(B) of the collection of a domestic support obligation from property that is not property of the estate;

(C) with respect to the withholding of income that is property of the estate or property of the debtor for payment
of a domestic support obligation under a judicial or administrative order or a statute


Based on the above, the family court action is not stayed as to the establishment or modification of the child and spousal
support orders, dissolution of the parties' marital status, collection of a support obligation to the extent it is not property of
the (bankruptcy) estate and withholding income that IS property of the estate for payment of a domestic support obligation
under a judicial order. The Court believes it has the authority consistent with the stay, to determine attorney fees and
costs to the extent they are related to a support claim.

The Court believes it is precluded from ruling on the issues of personal property claims, attorney fees and costs unrelated
to support, and determination of allegations of breach of fiduciary duty. To the extent these issues need to be decided, the
Court reserves jurisdiction on them until there is either an order from the bankruptcy court relieving the parties from the
stay to address those issues or the bankruptcy proceeding is dismissed or the bankruptcy is concluded.

Effect of Prenuptial Agreement on Support and Fee Orders:



                                                     Minute Order                                  Page 4 of 24

                                                                                                                         43
       Case 2:20-ap-01672-BB             Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33                       Desc
                                        Main Document    Page 44 of 274

             SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                                    Family Division

8D531307
GAIL SLOTKIN VS MARK SLOTKIN
                                                                                                  April 1, 2020
                                                                                                        8:30 AM
In his order of January 22, 2015 [Exhibit 3], after Judge Nelson had made her determination regarding the
validity of the prenuptial agreement, Judge Moloney made certain orders to be applied at trial. These include the
following:

Division of community property, if any (now in abeyance as a result of the bankruptcy proceedings)

Confirmation of separate property (now in abeyance as a result of the bankruptcy proceedings);

Remaining issues re attorneys' fees to Petitioner as allowed in the prenuptial agreement;

Child support, including any offsets and credits for payments by the Respondent;

Offsets and credits to Respondent for payment of pendente lite support (the Court believes this is intended to
refer to spousal support as it would otherwise be duplicative of the prior item);

Issues related to alter ego;

Petitioner's request for orders filed June 13, 2013;

Respondent's requests to modify child and spousal support to zero filed July 11, 2013 would be heard at trial;

Child and spousal support arrears, if any;

Whether spousal support may be modified upward from the amount set forth in the prenuptial agreement based
on allegations of domestic violence, failure to specify spousal support is non-modifiable or because of the
doctrine of disentitlement;

Sanctions under Family Code, Section 271;

Issues related to breach of fiduciary duty;

Credits for time either minor child lived with Respondent while child support was ordered.

Respondent notes the prohibition of a subsequent trial court bench officer reconsidering the rulings of a prior
trial court bench officer in the same case. In re Marriage of Olivarez (2015) 238 Cal.App.4th 1242, 190 Cal.Rptr.3d
436. In this regard, this Court does not reconsider Judge Nelson's finding that the prenuptial agreement is enforceable.
The Court must, however, consider Judge Moloney's orders regarding modification of temporary spousal and child
support because Judge Moloney, himself, referred those issues to the trial judge.

In Exhibit 22, Judge Moloney ordered that, consistent with Judge Nelson's order upholding the validity of the
prenuptial agreement, Respondent is responsible for payment of Petitioner's reasonable attorney fees other than



                                                  Minute Order                                Page 5 of 24

                                                                                                                  44
       Case 2:20-ap-01672-BB              Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33                         Desc
                                         Main Document    Page 45 of 274

            SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                                     Family Division

8D531307
GAIL SLOTKIN VS MARK SLOTKIN
                                                                                                   April 1, 2020
                                                                                                        8:30 AM
those incurred to contest the validity of the prenuptial agreement. He ordered that the reasonableness of the fees,
"shall be determined as a cost item in the judgment pursuant to Civil Code, Section l 717(a)."

That section provides, "(a) In any action on a contract, where the contract specifically provides that attorney's fees and
costs, which are incurred to enforce that contract, shall be awarded either to one of the parties or to the prevailing party,
then the party who is determined to be the party prevailing on the contract, whether he or she is the party specified in the
contract or not, shall be entitled to reasonable attorney's fees in addition to other costs.

Where a contract provides for attorney's fees, as set forth above, that provision shall be construed as applying to the
entire contract, unless each party was represented by counsel in the negotiation and execution of the contract, and the
fact of that representation is specified in the contract.

Reasonable attorneys' fees shall be fixed by the court and shall be an element of the costs of suit.

Attorney's fees provided for by this section shall not be subject to waiver by the parties to any contract which is entered
into after the effective date of this section. Any provision in any such contract which provides for a waiver of attorney's
fees is void."

The issue of attorney fees has been bifurcated and will be addressed separately.

Alter Ego

Petitioner's notice indicates that Petitioner personally filed for bankruptcy protection under Chapter 7. No
evidence was presented to indicate that either the Trust or any of the entities which presently comprise the Trust
corpus, have recently filed for bankruptcy protection or have such a petition pending (some assets which funded
the trust in its initial year have since that time filed bankruptcy or ceased operation).

Black's Law Dictionary defines "alter ego" as, "the doctrine that treats a corporation nncl those who own its
stock to be identical. It is applied with no regard to the corporate entity in order to further justice.''

Petitioner testified that the parties filed joint personal tax returns each year during their marriage and that
Respondent was never required to pay taxes because he assigned all trust income to an entity called, "Play the
Red," which received all depreciation, deductions and carry-forwards.

It is Petitioner's contention that Respondent IS those business entities and that they are his alter ego. Petitioner
supports this contention with the following:

At his debtor's examination on June 21, 2018 Respondent acknowledged that his housing expenses were paid
by the entities Antiquarian Traders and Olympic Holdings, that it furnishes the home in which he lives and pays
for most all of his living expenses. He testified that other of his entities, including "Jacks or Better," Wooten
Group and Breakfront, LLC may also have contributed to his expenses. [Exhibit 4]. Photographs of the
residence, in a residential neighborhood, were admitted into evidence. Respondent contends that it is beneficial
to the business to show the furniture in situ to prospective customers and thus he uses the residence in which he
lives, and for which Antiquarian Traders pays virtually all expenses, in lieu of a showroom. [Exhibit 17]

                                                   Minute Order                                 Page 6 of 24

                                                                                                                     45
       Case 2:20-ap-01672-BB           Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33                     Desc
                                      Main Document    Page 46 of 274

            SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                                 Family Division

8D531307
GAIL SLOTKIN VS MARK SLOTKIN
                                                                                                        April 1, 2020
                                                                                                             8:30 AM

On October 26, 2010 Respondent, through counsel, provided his Schedule of Assets and Debts [Exhibit 52]
which referenced that it included, "Respondent's separate property assets held by Slotkin Family Children's
Trust UTA 1/1/97 (irrevocable)." It included assets worth $50,175,033 with encumbrances of $28,627,166 and
additional debt of $240,576 (security deposits of tenants) and an undisclosed amount for the debt of automobile
leases by Antiquarian Traders, for a net asset value of $21,307,291.

At that same time, he provided an Income and Expense Declaration identifying approximately $10,000 a month
personal income and over $51,000 a month in expenses. [Exhibit 61 ]. A year later Respondent provided an
Income and Expense Declaration [Exhibit 62] in which his income was approximately the same and his
expenses were then in excess of $52,000 per month but he no longer lived with Petitioner and the children. By
January 2013 Respondent provided an Income and Expense Declaration [Exhibit 64] showing income of
approximately $1,400 per month but indicated his estimated monthly personal expenses were $17,784 plus an
additional $15,604 which he indicated he paid for Petitioner and the parties' children. Later that same year
Respondent claimed the same social security income as his sole income but with personal estimated expenses of
just over $13,000 per month and alleged payments of an additional approximate $11,200 per month for
Petitioner and the parties' daughters, both of whom were now adults. [Exhibit 67]. By March 2017 Petitioner's
Income and Expense declaration [Exhibit 68] indicated his sole income was from just over $1,500 per month
social security and that his estimated personal expenses were $15,450 per month and an additional $13,270 per
month for payments he attributed to the benefit of Petitioner and the parties' children, by then both adults.

In November 2013 Respondent prepared a Final Declaration of Disclosure in pro per [Exhibit 60]. In it he
claimed assets of approximately $50,000 and debt of over $1,000,000. He attached an unaudited. financial
statement prepared by his accountant from approximately a year earlier (12/31/12). His accountant notes that
the financial statement does not include the approximate $10,000,000 in assets contained in the Trust, noting
that Respondent is entitled to compensation in his capacity as an executive of the businesses which comprise
much of the corpus of the Trust. Virtually all the more than $1,000,000 of personal debt listed is either a
judgment for unpaid child support, spousal support, attorney fees or for his own unpaid attorney fees.
Respondent represented himself as having no other outstanding personal debt and identified regular monthly
personal expenses in excess of $13,000.

Exhibit 70 Shows that the Trust had net assets of $54,269,120 in May 2010, $18,997,722 net assets in April
2012 and $25,925,059 net assets in February 2016.

Respondent purchased the Appian Way residence in the name of Antiquarian Traders for $2,125,000 with a
loan of $1,593,750. He thereafter refinanced through Premier America Credit Union. All information provided
to the lender, Premier America Credit Union, addressed Respondent's personal finances and included
information pertaining to the assets of the Trust, including the balance sheets for the Trust. [ Exhibit 71]

Respondent acknowledged that those payments which he believes are in lieu of child or spousal support were
paid by Antiquarian Traders, either directly to the creditor, to Petitioner or to the children. He does not allege
that any substantial payments were made by him. [ Exhibit 76]

                                               Minute Order                              Page 7 of 24

                                                                                                             46
        Case 2:20-ap-01672-BB            Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33                        Desc
                                        Main Document    Page 47 of 274

            SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                                    Family Division

8D531307
GAIL SLOTKIN VS MARK SLOTKIN
                                                                                                             April 1, 2020
                                                                                                                  8:30 AM

In her declaration accompanying Petitioner's supplemental declarations filed November 12, 2010, Marie
Ebersbach, Petitioner's forensic accountant indicates that she was not provided current financial information
from the trust but that she did have sufficient back-up documentation to assess the cash flow of the Trust for the
period 2003-2007. She Indicated that roughly $1,900,000 came into the trust and slightly less, $1,896,407, came
out of the trust. Her conclusions were that, for that period of time, "it appears that all of the parties' cash flowed
through the Children's Trust, rather than the Children's Trust being used to accumulate(d) wealth for the benefit
of the parties' children." [Exhibit 94]. That analysis is consistent with the other evidence and testimony
presented at trial in 2020.

In December 2011 Respondent applied for a lease of an Audi. The lease was in the name of Antiquarian
Traders. Respondent listed himself as the guarantor and listed his income as $100,000 per month. [Exhibit 99]
Petitioner testified that Respondent used an entity called, "Play the Red," as a vehicle to tax shelter income from
other entities. He did so by selling the entity to his personal attorney for a $1,000,000 promissory note and
declaring a nearly $5,400,000 tax loss which he continues to carry forward. His accountant confirmed in
November 2010 that the promissory note, which was collateralized with the entity, "Play the Red," which he'd
just sold in December 2009, was worthless [Exhibit 103].

Respondent complains that in her analysis of his cash available for support Ms. Leh failed to appropriately
deduct business expenses before calculating his perquisites and included some of the business expenses of
Antiquarian Traders as perqs to him. [Exhibit 107] In that analysis Ms. Leh attributes no perqs to Respondent
from any of the entities which he controlled during the relevant period other than Antiquarian Traders, because
of lack of supporting documents. Other than a few 2015 insurance information pages Respondent did not
provide his own forensic accountant any greater amount of supporting documents [Exhibit 109], nor were such
documents provided as evidence at trial with the exception of several hundred pages of City National Bank
statements. Respondent failed to identify in his testimony where in those several hundred pages he could
identify expenses attributed to him as perqs which were actually business expenses, notwithstanding the Court's
proposing he do so and providing examples of how he might do so.

While the Court does not find that the businesses which are part of the Trust corpus are indistinguishable from
Respondent, the Comi finds that Respondent has exercised complete control of all such businesses, their assets
and bank accounts, and that he has used both assets and income from the business as if he had never put them
into a trust.

Disentitlement Doctrine:

A party to an action cannot, with right or reason, ask the aid and assistance of a court in hearing his demands while he
stands in an attitude of contempt to legal orders and processes of the courts of this state. MacPherson v. MacPherson
(1939) 13 Cal. 2d 271, at 277

"[Wife's] conduct since the judgment has frustrated the attempts of the court to legitimately effect its own orders. She has
missed court dates, failed to keep her own promises, lacked candor in her communications with the court, and ignored the



                                                  Minute Order                                Page 8 of 24

                                                                                                                   47
       Case 2:20-ap-01672-BB            Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33                         Desc
                                       Main Document    Page 48 of 274

            SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                                    Family Division

8D531307
GAIL SLOTKIN VS MARK SLOTKIN
                                                                                                             April 1, 2020
                                                                                                                  8:30 AM
court's orders. She cannot therefore now seek relief from the appellate court. The disentitlement doctrine applies."
(Blumberg v. Minthorne, supra, 233 Cal.App.4th at p. 1392.)

Petitioner argues that Respondent should not be able to seek affirmative relief from the court because of his conduct
during these proceedings, including his failure to comply with numerous court orders. She notes that Respondent was
ordered to pay unallocated family support, attorney fees and accountant fees in May 2011 [Exhibit 1] and paid only
about five percent (5%) of what he was ordered to pay while, at that time, he had over a million dollars at his
disposal. Judge Moloney considered both parties' testimony and evidence presented but found that Respondent
was able to pay support and fees. Respondent refused to do so.

In July 2011 Respondent was ordered to pay discovery sanctions of $6,975. [Exhibit 20] He did not do so.

In December 2011 Respondent was ordered to pay additional spousal and child support. He never paid any of
the sums ordered at this time [Exhibit 2]. He had claimed to only have income of $10,000 per month and was
found to have nontaxable income of $100,000 per month. The Court had even asked for, and received from both
parties, briefing as to whether pendente lite support could exceed the amount authorized in the prenuptial
agreement, the validity of which had not yet been determined. The Court found that it could. This order did not
reserve jurisdiction to modify it and Respondent did not appeal this order.

Between 2010 and January 16, 2013 during a period when Respondent was not in compliance with support and
fee orders, he paid to his own attorneys $366,794 and to his own accountants $60,525 [Exhibit 24]. In his trial
testimony Respondent's explanation was that he had to or they wouldn't continue to work for him.

In January 2015 the Court extended child support retroactive to October 20 l 0, when the Request for pendente
lite support was served. The Court did specifically reserve for trial the issue of whether spousal support should
be payable for the period October 1,2010 through December 11, 2011. [Exhibit 3]. Respondent did not pay any
of the amounts ordered in this January 22, 2015 order. Respondent attempted to appeal the order but the Court
of Appeal determined that this was not an appealable order and dismissed the appeal.

Respondent argues that prior judicial officers in this case have not applied the doctrine of disentitlement and
that this court either can not or should not. The Court disagrees. In that the doctrine of disentitlement addresses
the failure or recalcitrance of a litigant to comply with lawful court orders, one judge might consider non-
compliance with an order insufficient to trigger the doctrine while another judge might find that same non-
compliance sufficient. Failure of compliance with a then-recent order might not trigger the doctrine but
continued non-compliance for a longer period might do so. It may be that there is non-compliance with
additional orders along the way and that it is the cumulative recalcitrance that triggers the doctrine. The Court
does agree with Respondent's argument at closing that the doctrine of disentitlement when applied, if at all,
must be related to the failure of compliance.

Respondent acknowledged that the business entities he controls pay most of his expenses [Exhibit 4] and that
he had directed the bookkeeper of those entities not to pay the obligations that Respondent had been ordered to
pay, and which Judge Treu had ordered that the entities pay on Respondent's behalf.


                                                  Minute Order                                Page 9 of 24

                                                                                                                  48
       Case 2:20-ap-01672-BB          Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33                    Desc
                                     Main Document    Page 49 of 274

            SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                                 Family Division

8D531307
GAIL SLOTKIN VS MARK SLOTKIN
                                                                                                      April 1, 2020
                                                                                                           8:30 AM

Although ordered to maintain the status quo for the family pending resolution of the support issues, Respondent
did not continue to pay the mortgage on the former family home, which then went into foreclosure. [Exhibit 9,
Exhibit 10].

July 11, 2011 Respondent was ordered to pay $6,975 in discovery sanctions [Exhibit 20]. He never paid any
portion of this.

In 2012 Respondent was ordered to pay additional discovery sanctions of $4,040 [Exhibit 21 ]. He never paid
any portion of this.

Respondent was ordered on January 22, 2015 to pay an additional $50,000 in attorney fees. He paid $16,500 to
Petitioner's attorney, Mr. Langlois but did not otherwise pay any additional principal or interest on this order
[Exhibit 22].

In April 2017 Judge Treu ordered Respondent to pay Petitioner's counsel an additional $100,000, to pay court
reporter fees of $20,000 and to pay Petitioner's expert fees of $30,000. [Exhibit 23] None of those fees were
ever paid. The Court ordered payment from Antiquarian Traders and Olympic Holdings. Neither entity paid the
fees and Respondent testified that he instructed his staff at those entities not to do so. Although unknown to
Petitioner at that time, Antiquarian Traders had just sold its warehouse for $22,000,000. At that same time
Respondent had just represented to lenders that he had substantial income.

Respondent testified that he felt he did comply with the order "because I was unable to pay it." Respondent
acknowledged that he has paid nothing on this order.

Although warned several times as to the consequences of non-compliance, Respondent did not comply and
instructed the entities not to comply. Judge Treu authorized a judgment debtor examination in 2018 and issued
both charging orders and writs. [Exhibits 150 and 151].

In June 2013 Judge Moloney made certain orders regarding funds from certain property, if sold, to be turned
over to Mr. Langlois. Although there was evidence that these items were sold, the funds were never provided to
Mr. Langlois [ Exhibit 37, Exhibit 39, Exhibit 41].

Respondent testified that he did not instruct his bookkeeper, Flora, to provide any funds pursuant to this order to
Mr. Langlois. He did not recall if he had so instructed Ms. Lesinski (she testified she did not know of this
order). He testified that he did not instruct any prior bookkeeper to provide proceeds to Mr. Langlois.

November 28, 2012 Respondent was ordered to permit the Antiquarian Traders inventory to be inspected, its
invoices to be produced for inspection and to give Petitioner's accountant access to Antiquarian Traders'
Quickbooks records as well as permit the accountant to inspect the supporting documents. [ Exhibit 45]
Petitioner contends that none of this was permitted by Respondent when the attorney and accountant attempted
to conduct the review.

                                              Minute Order                            Page 10 of 24

                                                                                                           49
       Case 2:20-ap-01672-BB          Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33                   Desc
                                     Main Document    Page 50 of 274

           SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                                Family Division

8D531307
GAIL SLOTKIN VS MARK SLOTKIN
                                                                                                     April 1, 2020
                                                                                                          8:30 AM

Petitioner attempted to enforce the order for inspection in May 2015. A date was agreed upon for the inspection.
While en route to the location of the records on August 31, 2015, Respondent's then attorney called and told
them they would not be allowed in to do the inspection. [ Exhibit 50, Exhibit 51]. Petitioner was eventually
able to conduct some inspection by January 2017 but was not provided bank records requested nor were the
electronic records produced on a flash drive.

Respondent acknowledged that he denied Petitioner access to the Appian way property in contravention of the
2015 order (Exhibit 51].

In December 2016 and January 2017 Petitioner then generated additional Requests for Production and Requests
for Inspection [Exhibits 54 and 55] with which there was partial compliance and partial non-compliance.
Respondent contends that all books and records were made available to Petitioner, her attorneys and
accountants but "they didn't want to make copies" so they didn't take them. The Court finds that contention not
credible given the supportable history of this case. Respondent was not to be present when this occurred and did
not produce witnesses who were present to corroborate this contention.

When Respondent's request to continue trial was granted in 2019 and Petitioner was granted an extension of the
discovery cut-off, Petitioner generated additional discovery, either for documents previously requested which
were not produced or for new documents. [Exhibit 53, Exhibit 56, Exhibit 57.] Petitioner contends that there
was not compliance with these requests. Respondent testified that he believed that there had been some
compliance but that he was "inundated with discovery" by Mr. Langlois at a time when he was self-represented
and emotionally unable to attend to litigation because of the recent death of the parties' daughter, Nicollette.

Exhibit 76: Respondent testified in his deposition that he did not pay child support to Petitioner but gave
money to the children directly and paid for things they needed. He decl!ned to pay child support to Petitioner
"because she is not a child." He acknowledged there was no agreement with Petitioner to pay child support to
anyone other than Petitioner.

Petitioner contends that the Court should consider the Domestic Violence Restraining order in conjunction with
the other evidence presented to preclude Respondent from benefitting from his wrongful behavior [Exhibit 112,
113]

Judge Treu issued certain charging orders in March 2018 [Exhibit 150, 151]. Per the transcript [Exhibit 147]
Respondent, through counsel, contended that the orders were overbroad. There is no question that there was no
compliance with these orders by Respondent or either of the entities mentioned in the orders.

Respondent testified that it is his position that he did comply with Judge Treu's charging orders but explained
that he believes he was excused from such compliance in that he did not have the ability to comply with the
orders for payments.



                                              Minute Order                           Page 11 of 24

                                                                                                          50
       Case 2:20-ap-01672-BB              Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33                           Desc
                                         Main Document    Page 51 of 274

             SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                                       Family Division

8D531307
GAIL SLOTKIN VS MARK SLOTKIN
                                                                                              April 1, 2020
                                                                                                   8:30 AM
[Exhibit 150,151] because no money actually came to him and that Antiquarian Traders and Olympic Holdings
didn't have to comply with the charging orders because it was not paying money TO Respondent, only paying
expenses OF Respondent, or expenses of the entities themselves which Respondent incidentally enjoyed such
as the use of the Appian Way home, furniture in the Appian Way home and use of a vehicle.

Respondent argues that fiduciary duty can not be part of the consideration in that there was no community
property and a breach of fiduciary duty can only pertain to community property.

"Wife's assertion that a spouse cannot be subject to statutory breach of fiduciary duty for mismanagement of separate
property [is] contrary both to sound public policy and to the language of Family Code section 721, subdivision (b) which
speaks of the confidential relationship between husband and wife imposing on them the duty of 'highest good faith and fair
dealing' and 'not taking unfair advantage of th_e other.' We can fathom no reason to distinguish between a spouse's duty
to deal fairly and in good faith with separate property and her duty to deal fairly and in good faith with community
property." (Id. at p. 1419.) In re Marriage ofWalker(2006 ) 138 Cal.App.4th 1408, 42 Cal.Rptr.3d 325

"The Legislature finds and declares the following:

(a) It is the policy of the State of California (1) to marshal, preserve, and protect community and quasi-community assets
and liabilities that exist at the date of separation so as to avoid dissipation of the community estate before distribution, (2)
to ensure fair and sufficient child and spousal support awards, and (3) to achieve a division of community and quasi-
community assets and liabilities on the dissolution or nullity of marriage or legal separation of the parties as provided
under California law.

(b) Sound public policy further favors the reduction of the adversarial nature of marital dissolution and the attendant costs
by fostering full disclosure and cooperative discovery.

(c) In order to promote this public policy, a full and accurate disclosure of all assets and liabilities in which one or both
parties have or may have an interest must be made in the early stages of a proceeding for dissolution of marriage or legal
separation of the parties, regardless of the characterization as community or separate, together with a disclosure of all
income and expenses of the parties. Moreover, each party has a continuing duty to immediately, fully, and accurately
update and augment that disclosure to the extent there have been any material changes so that at the time the parties
enter into an agreement for the resolution of any of these issues, or at the time of trial on these issues, each party will
have a full and complete knowledge of the relevant underlying facts. (Am Stats 2001, C703)"
Family Code, Section 2100
"(a) Subject to subdivision (b), either spouse may enter into any transaction with the other, or with any other person,
respecting property, which either might if unmarried.

(b) Except as provided in Sections 143, 144, 146, 16040, and 16047 of the Probate Code, in transactions between
themselves, spouses are subject to the general rules governing fiduciary relationships that control the actions of persons
occupying confidential relations with each other. This confidential relationship imposes a duty of the highest good faith
and fair dealing on each spouse, and neither shall take any unfair advantage of the other. This confidential relationship is
a fiduciary relationship subject to the same rights and duties of nonmarital business partners, as provided in Sections
16403, 16404, and 16503 of the Corporations Code, including, but not limited to, the following


(1) Providing each spouse access at all times to any books kept regarding a transaction for the purposes of inspection
and copying.




                                                     Minute Order                                Page 12 of 24

                                                                                                                       51
       Case 2:20-ap-01672-BB             Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33                       Desc
                                        Main Document    Page 52 of 274

            SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                                    Family Division

8D531307
GAIL SLOTKIN VS MARK SLOTKIN
                                                                                                            April 1, 2020
                                                                                                                 8:30 AM
(2) Rendering upon request, true and full information of all things affecting any transaction that concerns the community
property. Nothing in this section is intended to impose a duty for either spouse to keep detailed books and records of
community property transactions.

(3) Accounting to the spouse, and holding as a trustee, any benefit or profit derived from any transaction by one spouse
withoutthe consent of the other spouse that concerns the community property. (Am Stats 2014, C82)"

Family Code, Section 721

Petitioner contends that, among other reasons Respondent should be disentitled to seek relief from the Court is
his own breach of material terms of the prenuptial agreement which Judge Nelson upheld. She specifically
notes that he failed to pay the payments in lieu of spousal support for the past two years, he failed to pay the
required auto insurance (paragraph 7©, he failed to provide her with an automobile as required (paragraph
7(d)), he failed to pay reasonable attorney fees which were either expressly or implicitly determined to be
reasonable and were actually ordered (Paragraph 7€), that he failed to indemnify her in a lawsuit in which she
was named (paragraph 6(d)), and that he had a duty to provide her with proof of a requisite life insurance policy
he was to maintain but failed to do so (paragraph 6©), all of which excuses her performance under the
prenuptial agreement (paragraph 7(a)).

The Court notes that the prenuptial agreement contains a severability clause (referred to as a "separability"
clause at paragraph 14), such that a breach of one term can have a remedy without abrogating the entirety of the
document.

The Court finds that the disentitlement document applies as more specifically addressed below.

Retroactive Child Support Modification:

In his January 22, 2015 order, Judge Moloney found that, "On May 11, 2011 this Court ordered the Respondent
to pay $100,000 in unallocated family support plus $100,000 in attorneys;' fees and $25,000 for forensic
accounting fees.

This Order is not a portion of the Respondent's Request for Order filed July 22, 2013. The Court finds that was
a Final Order and was not appealed and is therefore not subject to modifications." [Exhibit 3]

He had at that time the analysis of the Mayer Hoffman firm [Exhibit 102] supporting the contention that
Respondent had cash available for support of over $358,000 per month based on data from 2009. A further
lifestyle analysis shoed marital standard of living for Petitioner to be in excess of $168,000 per month [Exhibit
104].

In his October 2012 deposition [Exhibit 76] Respondent testified that he did not pay child support to Petitioner
as ordered because she is not a child and he did not think she would spend it on the children. He testified that he
took care of the children's needs and paid the children directly as an "allowance."


                                                 Minute Order                               Page 13 of 24

                                                                                                                  52
       Case 2:20-ap-01672-BB          Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33                 Desc
                                     Main Document    Page 53 of 274

           SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS-ANGELES
                                                Family Division

8D531307
GAIL SLOTKIN VS MARK SLOTKIN
                                                                                                   April 1, 2020
                                                                                                        8:30 AM
Anna Leh, Petitioner's retained forensic accountant, prepared a list of the documents available to her [Exhibit
89] from which she was able to establish income available for support for periods of time between 2011 and
2015 and determine arrears [Exhibits 107, 108]. She testified regarding same. Ms. Leh testified that during the
sixty (60) month period she evaluated, Respondent's monthly average income, including perquisites, was
$87,512. She included in her consideration the increased value of property exchanged under 1031 for the
Alameda warehouse owned by Antiquarian Traders. She considered as a comparison the three (3) loan
applications submitted by Respondent during this time.

Those loan applications included a loan from Keyes Automotive in which Respondent obtained a lease in the
name of Antiquarian Traders. As part of that application in which Respondent was a guarantor, he listed his
own employment income as $100,000 per month [Exhibit 99].

In establishing this amount, Ms. Leh testified that she included sums which were identified in the general ledger
as payments to or for Respondent's benefit or the benefit of his family. She included all automobile insurance
paid as a perquisite because none had been segregated as exclusively for a business vehicle. On cross-
examination Petitioner acknowledged that Antiquarian Traders had a large and a small truck but she did not
know whether they were insured. She also knew Antiquarian Traders covered health insurance for her and
believed that, prior to separation, Antiquarian Traders covered health insurance for some employees, notably
Karen Roth, Noel, Manuel, Francisco and she did not know whether Oscar, Daniel DeCruz or James Mahlow
were covered.

Jackie Adams-Ings was retained by Respondent several days into trial. She had previously been engaged by
Respondent in 2017 regarding pendente lite matters. Immediately prior to trial she had indicated to Mr. Langlois
that she had not been retained to testify and thus was not deposed.

Ms. Adams-Ings testified that she had not been made aware until the day prior to her testimony that Ms. Leh
was involved in the case. In testifying she was relying on representations of Respondent, and a two-page list of
documents. She had not been provided Exhibit 89, the list of documents which had been provided to Ms. Leh.
She did see the Premier loan documents for the purchase of Palora and the 2015 loan application for the
purchase of Appian Way. She had been provided the attachments to the 1997 Trust. She testified that she did
not see any back up documents other than a 2015 insurance statement.

Ms. Adams-Ings, relying on the general ledger and Respondent's explanations, allocated to Respondent
payment of groceries by Antiquarian Traders on behalf of Petitioner, $19,275. She indicated that she was able to
verify reimbursements to Petitioner of $16,500 of these. She was unable to verify $2,775 of these.

Ms. Adams-Ings also credited Respondent as having paid, through Antiquarian Traders, spousal support of
$37,000. She accounted for payments made between May 2011 and October 2011 which were not accounted for
in Ms. Leh's analysis [Exhibit 108], notes that she did not find payments between November 2011 and August
2012, and accounted for payments made in September 2013 and October 2013. She confirmed that Antiquarian
Traders did pay for Petitioner's Bentley. It was her understanding that the procedure that had been followed was
that Petitioner would submit bills for which she requested reimbursement to the Antiquarian Traders

                                              Minute Order                           Page 14 of 24

                                                                                                         53
       Case 2:20-ap-01672-BB          Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33                  Desc
                                     Main Document    Page 54 of 274

           SUPERIO R COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                                Family Division

8D531307
GAIL SLOTKIN VS MARK SLOTKIN
                                                                                           April 1, 2020
                                                                                                8:30 AM
bookkeeper, Mr. Alkombright, Mr. Alkombright would confer about the requested reimbursements with
Respondent, and Respondent would either approve or would not approve the reimbursement by Antiquarian
Traders. This method was confirmed by both parties in their testimony.

Ms. Adams-Ings testified that Ms. Leh likely overstated medical premiums paid on behalf of the Slotkin family
members by fifty five percent ( 55%) based on a 2015 insurance statement showing there were five ( 5) unrelated
employees for which Antiquarian Traders paid health insurance. She believes dental and vision insurance
premiums are overstated by sixty six percent (66%) in that only thirty four percent (34%) of the premiums were
paid for Slotkin family members. On cross-examination Ms. Adams-Ings acknowledged she extrapolated from
the 2015 insurance statement, assuming the same employees, the same number of employees and the same cost
of insurance for the entirety of the period 2011-2015. She acknowledged she did not have any documents for
the vision insurance. [Exhibit 110]

Ms. Leh testified that she would not change her allocation of insurance payments based on a single insurance
statement from a single year, as that would be too speculative. If she had been provided that information, which
she testified she had not been, at most she might extrapolate the expense to that single calendar year.

She also notes that Antiquarian Traders acquired a Ferrari in 2013 for $65,000 and there was a deposit into
Antiquarian Traders account in 2015 for $88,500 for which the general ledger notes, and Responden t stated,
was the sales proceeds from the sale of that Ferrari. She acknowledged on cross-examination she did not see
any tax returns for 2015 reflecting how the sale of Ferrari was treated. She understood, inconsistent from the
testimony of both parties, that the Ferrari was not driven, but just stayed parked during the period of time
Antiquarian Traders owned it.

Ms. Leh stated she classified the Ferrari as a perq for several reasons. Firstly, the nature of the business of
Antiquarian Traders was furniture, not automobiles. The vehicle was 15 years old when purchased. It did not
likely seem an investment, nor was it the type of business purchase which was likely used 100% for business.
She also noted that the Antiquarian Traders bookkeeper classified it as "due to/from properties" in the general
ledger. Other expenses classified by the bookkeeper as "due to/from properties" included utilities at the
Benedict Canyon home in which the parties res_ided prior to separation, cable television and pool service at that
home. These were all personal expenses for the parties, not for the business. Ms. Leh testified she was not
provided any documentation regarding mileage either at purchase or sale nor was she able to see a tax return to
determine how it was treated. She considered the value of the use of that vehicle $1,083 per month, which both
Ms. Leh and Ms. Adams-Ings testified was consistent with the cost of such a luxury vehicle.

Overall Ms. Adams-lng s believes that for the sixty (60) month period analyzed by Ms. Leh, Ms. Leh overstated
perquisites/ understated business expenses, by $349,254, or $5,821 per month. On cross-examination she
acknowledged that she relied on the notations in the check memos to categorize payments attributed to "GS"
(Petitioner), relying on Mr. Alkombrig ht's categorization.

Ms. Leh testified that she received Ms. Adams-lng 's analysis for 12/11-3/13. She believes that analysis simply
regurgitated Mr. Alkombrigh t' s schedules drafted around that time. She also noted that Ms. Adams-Ing s gave

                                              Minute Order                           Page 15 of 24

                                                                                                          54
        Case 2:20-ap-01672-BB          Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33                   Desc
                                      Main Document    Page 55 of 274

            SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                                 Family Division

 8D531307
 GAIL SLOTKIN VS MARK SLOTKIN
                                                                                                 April 1, 2020
                                                                                                       8:30 AM
 Respondent credit against support for Antiquarian Traders' payment of a home equity line of credit after
 separation but that there was no showing of how that home equity line of credit obtained by Respondent was
 used. She further noted that some expenses were listed under "GS" which were noted as expenses for one or
 both of the parties' children, including payments after Nicollette was 18.

 Petitioner testified that the types of expenses for which she requested reimbursement were NOT those in lieu of
 support for the children but in addition to basic support. The types of expenses for which she would seek
 reimbursement, which she sometimes received and other times did not, included things such as food for parties,
 SAT preparation, tutoring, braces, co-pay for the girls' psychologists or pediatrician, prom expenses, Spring
 Break vacations, concerts and weekend trips. She did not seek reimbursement for household supplies which
 were to be paid from regular support Respondent was ordered to pay. She testified she requested payment of
 support more than ten times.

 Petitioner testified that expenses attributed to Respondent by Ms. Adams-Ings for "Irma," which Ms. Adams-
 Ings had been told by Respondent was the housekeeper, had been fired many years prior to separation.
 Expenses for "Pedro," credited toward support by Ms. Adams-Ings, was a handyman who came occasionally to
 fix things, she estimated not more than once a month after May 2011.

 Noel Lesinski has worked on and off for Respondent's companies for over twenty (20) years. She testified that
 she has been employed as director of operations of Olympic Holdings, LLC, since April 2016 where she
 manages its residential properties. She testified Respondent has very little to do with day to day operations of
 Olympic Holdings. She manages the following properties owned by Olympic Holdings:

748 N. Detroit, Los Angeles 90046. She testified that this currently rents for $15,000 a month. She did not know
the mortgage balance and does not pay the mortgage as that is the job of the bookkeeper.

, 852 N. Vista, Los Angeles 90046. She testified that this is kept as a very short-term tenancy, most recently four
  days. She did not know the mortgage balance and does not pay the mortgage as that is the job of the
  bookkeeper. She estimates its monthly rental value at $18,000 to $19,000 per month.

823 Citrus, Los Angeles, 90038. She testified that this is currently not rented but was last rented in February
2020 at $15,300 per month. She did not know the mortgage balance and does not pay the mortgage as that is the
job of the bookkeeper. She believes its rental value is between $16,500 and $17,500 per month.

 15714 Morrison, Encino. This was most recently on an 8 month least at $15,000 per month.

14257 Chandler, Sherman Oaks, 91604. This is not on a long-term lease but is currently being rented for $4,000
a week. If rented long-term she believes it would rent for $17,000 a month.

14827 Huston, Sherman Oaks, 91602. This is not being leased long term but is presently being leased for $650 a
night. She believes it would lease long-term for $15,500 to $16,500 a month.


                                               Minute Order                            Page 16 of 24

                                                                                                           55
       Case 2:20-ap-01672-BB          Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33                   Desc
                                     Main Document    Page 56 of 274

            SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                                 Family Division

8D531307
GAIL SLOTKIN VS MARK SLOTKIN
                                                                                                     April 1, 2020
                                                                                                          8:30 AM
14806 Hesby Street, Sherman Oaks. This is being leased long-term for $15,000 a month.

17841 Palora St., Encino. This is being leased on an insurance lease subject to extension at $15,000 a month.
She believes it would lease long term for $14,000 to $15,000 a month.

Ms. Lesinski also noted that she deals with the warehouse used by Antiquarian Traders and with the home in
which Respondent lives on Appian Way, Los Angeles.

She testified that the Appian Way property has a fair rental value long-term of $10,000 to $11,000 a month. It is
furnished with furniture from Antiquarian Traders and all the rental homes are furnished.

She further testified that she has been the person in charge of direct marketing operations for Antiquarian
Traders since February 2014. She testified that she works two to five (2-5) days a week for Antiquarian Traders.
She testified that Respondent is not at the warehouse often.

Respondent testified that Appian Way property was owned by Golden Oak and Breakfront, two entities which
are part of the Trust. That ownership was then transferred to "8775 Appian Way, LLC" which Respondent
testified is wholly owned by the Trust. He testified that just before trial commenced he designated Loren
Marken, a friend of his, to be successor trustee of the trust.

Respondent testified that he continues to use Hillcrest Country Club as recently as this year. He stated that he
sometimes pays his Hillcrest obligations in cash, which he receives from gaming revenues. He testified that he
is good at gambling and is a good handicapper. He testified he had a gambling ship, "Cruises to Nowhere, LLC"
and he is the general manager. It contains gaming tables, slot machines and a sports bar. He testified he makes
part of his living gambling, sufficient that he is often comp'ed.

Exhibits 67 and 68, Respondent's Income and Expense declarations filed November 4, 2013 and March 15,
2017, respectively, identify no gambling income. Respondent's explanation is that he doesn't "game to the
extent the IRS would be interested."

He testified he' is not current with his membership dues.

Respondent testified that he has driven a Ferrari which he acquired as an asset of Antiquarian Traders and
which was sold. He testified that he drives a mustang on a daily basis.

In May and June 2016 Respondent applied to Premier Bank for a loan. He testified that there's no proof that HE
alleged he owned the property referenced in the application, although he acknowledged that he was the one who
signed the loan application on May 14, 2016. In that application Respondent indicated he'd been in his
profession 441 years and had owned his business for 25 years. He indicated he had $4,900,000 net in
commercial real estate, $1,600,000 net in residential real estate, $4,000,000 net in antiques and $2,740,000 still
in cash from a 1031 exchange. Respondent then testified that, on these loan applications, his monthly income
was "grossly exaggerated."

                                              Minute Order                           Page 17 of 24

                                                                                                          56
       Case 2:20-ap-01672-BB              Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33                         Desc
                                         Main Document    Page 57 of 274

             SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                                     Family Division

8D531307
GAIL SLOTKIN VS MARK SLOTKIN
                                                                                                              April 1, 2020
                                                                                                                   8:30 AM

Exhibit 76: Responden t testified in his deposition that he did not pay child support to Petitioner but gave
money to the children directly and paid for things they needed. He declined to pay child support to Petitioner
"because she is not a child." He acknowledged there was no agreement with Petitioner to pay child support to
anyone other than Petitioner.

Substantial evidence was presented that the child support set by Judge Moloney, and made retroactive by him to
October 1, 2010, was an appropriate figure given Responden t's income and income attributable to him by way
of perquisites during the relevant period.

Based on Responden t's acknowledged refusal to pay child support directly to Petitioner notwithstan ding the
Court's order to do so, the Court declines under the doctrine of disentitlement to modify the child support order
of $10,000 per month per child until each child attained the age of 18 and was no longer a full time high school
student, whichever last occurred.

This Court is charged at trial, additionally, with allocating the $100,000 as between child and spousal support.
The Court finds that, of that $100,000 support order of May 11, 2011, $20,000 shall be chargeable to child
support for the period October 1, 2010 to October 31, 2010, $4,625 shall be chargeable to spousal support for
the period October 1, 2010 to October 31, 2010, $20,000 shall be chargeable to child support for the period
November 1, 2010 to November 30, 2010, $4,625 shall be chargeable to spousal support for the period
November 1, 2010 to November 31, 2010, $20,000 shall be chargeable to child support for the period
December 1, 2010 to December 31, 2010, $4,625 shall be chargeable to spousal support for the period
December 1, 2010 to December 31, 2010, $20,000 shall be chargeable to child support for the period January 1,
2011 to January 31, 2011, $4,625 shall be chargeable to spousal support for the period January 1, 2011 to
January 31, 2011, $1,000 shall be chargeable to child suppo11 for the period February 1, 2011 to February 28,
2011 and $500 shall be chargeable to spousal support for the period February 1, 2011 to February 28, 2011.


Jackson Credits:

Pursuant to Jackson v. Jackson (1975) 51 Cal.App.3d 363, 124 Cal.Rptr. 101, a parent's obligation to pay child support
may be partially satisfied if the child lives with the payor parent rather than the recipient parent and the payor pays
                                                                                                                        the
living expenses of the minor child.

There is no dispute that Nicollette continued to reside primarily with Petitioner until after she was 18. Petitioner
testified that Savannah graduated high school in June 2013 when she was still 17. She testified that Savannah
spent July 2013 on a graduation trip to Europe then returned to Petitioner's home in August. Savannah started
college either the end of August 2013 or the beginning of September 2013 and moved onto campus. The home
was foreclosed in August 2013.

Judge Moloney found in 2011 and 2012 that Responden t's timeshare was 5% with both girls. There is no
dispute that the custody order was never changed. Responden t's contention is that Savannah either lived with


                                                   Minute Order                               Page 18 of 24

                                                                                                                     57
       Case 2:20-ap-01672-BB            Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33                      Desc
                                       Main Document    Page 58 of 274

            SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                                   Family Division

8D531307
GAIL SLOTKIN VS MARK SLOTKIN
                                                                                                       April 1, 2020
                                                                                                             8:30 AM
him after she graduated or did not live with Petitioner after she graduated. Respondent failed to produce any
witnesses or documents to demonstrate that Savannah lived with him between her graduation from high school
and her, attaining the age of 18. If Savannah was under 18 and on a trip, that does not eliminate Respondent's
obligation to pay child support to Petitioner [See In re Marriage of Hubner [Hubner II] (2001) 94 Cal.App.4th 175, 114
Cal.Rptr.2d 646.] The Court declines to credit Respondent with Jackson credits for lack of proof.

Child and Spousal Support Offsets by reason of "status quo" payments, credits and alleged arrears:

Ms. Leh testified that spousal support arrears would be $4,347,306.64 based on the pendente lite orders of the
court (without consideration of Judge Nelson's ruling upholding the limitations on spousal support) and
including interest. [Exhibit 108]

Petitioner testified she had been on title to the Benedict Canyon home at the time of purchase, as trustee for the
Trust. When Respondent was ordered to leave the residence in May 2011 she could not afford to pay the
mortgage because Respondent had refinanced the mortgage and taken $1,600,000 from the refinance. As a
result, the mortgage payments became too expensive for her to pay unless Respondent paid the child and
spousal support of $60,000 a month Judge Moloney had ordered. Respondent did not make the payments aud
Petitioner had no source with which to continue the payments. She testified that she had nothing to do with
taking a home equity line of credit on the home. She testified that, notwithstandin g Judge Moloney's order that
Respondent maintain the status quo payments for the home pending a more specific order, Respondent did not
do so. He stopped payment for the gardener, pool maintenance and security sometime in 2012 and paid none in
2013. He paid about half the utilities in 2012 and none in 2013.

Respondent raised the issue of In re Marriage of Hebbring (1989) 207 Cal.App.3d 1260, 255 Cal.Rptr. 488 for the
proposition that he is entitled to credit for post-separation payments. Hebbring addressed the issue of a short marriage
and addresses the issue of post-separation earnings paying community debts. This Court is not addressing payment of
community debts as the issue of asset and debt division is precluded by Respondent's filing of bankruptcy. The Court also
defers to the Bankruptcy Court the issue of over $80,000 of assets sold which was to have been deposited in Mr.
Langlois's trust account but which Respondent did not facilitate. [Exhibit 39]

The Court has also reviewed and considered Ms. Adams-Ing's calculations of payments attributed to
Respondent for the periods May 1, 2011 to October 31, 2013 [Exhibit 5 80] and September 1, 2010 through
October 31, 2013 [Exhibit 581]. Payments made while the parties were not yet separated and while they
continued to reside together are not afforded any weight for purposes of any offsets. To the extent Ms. Adams-
lngs has attributed expenses differently than did Ms. Leh, her differences are based primarily on information
provided her by Respondent without supporting documentation , except in limited circumstances . Petitioner
testified that expenses attributed as payments to her "in lieu" of support were not in lieu of support but for
extraordinary expenses.

Because the Court is not addressing the division of assets and debts, in that Respondent has filed for bankruptcy
protection, the Court declines to address Epstein-type credits as well. The Court is not persuaded that Ms. Leh's
rationale for attributing perqs during the relevant period in inaccurate and Respondent had the burden to provide
supporting evidence, either by way documentation or testimony of the person who paid the bills, which he did

                                                 Minute Order                              Page 19 of 24

                                                                                                                58
       Case 2:20-ap-01672-BB           Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33                  Desc
                                      Main Document    Page 59 of 274

           SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                                Family Division

8D531307
GAIL SLOTKIN VS MARK SLOTKIN
                                                                                                     April 1, 2020
                                                                                                           8:30 AM
not, to rebut Petitioner's testimony. He did not do so. His failure to do so at every instance when it was
requested in discovery compounds the problem and compels the Court to find that he is not entitled to any
offsets as against child or spousal support by reason of payments contained in Exhibit 581.

Health insurance {per PNA)

Petitioner testified that Respondent did cover her health insurance but constantly threatened to cancel it. She
testified that when she paid co-pays he received the reimbursement checks and kept the money, which she
estimates was between $1,000 and $1,500.

Auto insurance {per PNA)

Petitioner testified that Respondent maintained insurance on the Bentley she drove at the time of separation.
When it broke down Respondent took it back. He never paid automobile insurance for her in the nine years
since. She testified that she paid approximately $4,000 per year for automobile insurance, for a total of
approximately $36,000.

Replacement automobile (per PNA):

Petitioner testified that since the Bentley broke down Respondent never got her a replacement vehicle. That
testimony was uncontroverted.

Health insurance (per PNA)

Although Petitioner complained that Respondent failed to maintain health coverage there was substantial
evidence that health coverage was maintained on behalf of Petitioner and the children during their minority.

Life Insurance (per PNA):

Respondent was to have obtained and maintained a life insurance policy naming Petitioner as beneficiary. He
did obtain such a policy but, without notice to Petitioner or her permission, he split the life insurance so that
there were three beneficiaries, Petitioner and each of the parties' daughters, with each receiving 1/3 the payout
should Respondent die. At trial, Respondent produced, for the first time, a copy of a term life insurance policy
with a twenty (20) year term, from 1999. By its terms, at the time of trial, that policy had expired. [Exhibit 552]

Retroactive Spousal Support Modification:

When asked if he'd made any direct payments to Petitioner between December 15, 2011 and the date of trial
(3/4/20) Respondent testified that he didn't know. Petitioner testified that Respondent had stopped making any
spousal support payments two years ago.



                                              Minute Order                            Page 20 of 24

                                                                                                           59
          Case 2:20-ap-01672-BB       Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33                   Desc
                                     Main Document    Page 60 of 274

             SUPERIO R COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                                 Family Division

8D531307
GAIL SLOTKIN VS MARK SLOTKIN
                                                                                                    April 1, 2020
                                                                                                          8:30 AM
Judge Moloney made his pendente lite spousal support order before the validity of the prenuptial agreement was
determined. The order far exceeded the amount of support agreed to by the parties in the prenuptial agreement.
The prenuptial agreement was upheld. Petitioner has argued that the prenuptial agreement should be deemed
void on this issue of spousal support for a variety of reasons, including Responden t's breach of the agreement
itself and the doctrine of disentitlement based on his numerous violations of court orders. Some of these
arguments were made the Judge Nelson at the time she ruled on the validity of the prenuptial agreement. Insofar
as Petitioner raises the same arguments based on facts which existed at the time of Judge Nelson's ruling, they
are not reconsidered here.

The Court is not persuaded, however, that in light of Judge Nelson's ruling, any amount of spousal support
other than the amount negotiated by the parties in their prenuptial agreement is the appropriate amount. The
Court therefore modifies Judge Moloney's spousal support order from $40,000 per month to $4,625 per month
retroactive to October 1, 2010.
      I

Prospective Spousal Support:

Petitioner testified that the parties enjoyed an opulent lifestyle within the two years before separation. She
described money as not being an issue between 1993 and 2010. "It was endless." She testified about the parties'
travels and spending habits for themselves and the children. She testified that she worked in Responden t's
businesses uncompensated and that she created a gift shop within one of the stores which she maintained for
four and a half (4 ½) years as well as a pop-up store in Aspen, both of which no longer exist.

Petitioner testified that Respondent filed bankruptcies for various entities he controlled during marriage and that
this was part of an overall financial strategy.

Petitioner testified that she is now receiving food stamps and cash aid from the government. She testified that
she can't drive because of panic attacks, she is losing her car, is in therapy but is isolated, and expects to lose
her condominium, which has no mortgage, because she can not afford to pay the homeowne r's association dues.
Since separation her health has been most impacted by the death of the parties' daughter, Nicollette, but that her
other medical conditions include high blood pressure, an enlarged heart and constant panic attacks.

While the Court might make a different order based on the Family Code, Section 4320 factors absent the
prenuptial agreement, in light of Judge Nelson's ruling, the Court makes the following orders consistent with
that ruling:

Respondent is to pay to Petitioner as and for a living allowance, the sum of $4,625 per month, payable on the
first of each month;

Respondent shall in addition pay all premiums on medical insurance in the amount and type of coverage up to
that was in force in May 2011;




                                              Minute Order                            Page 21 of 24

                                                                                                           60
       Case 2:20-ap-01672-BB          Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33                 Desc
                                     Main Document    Page 61 of 274

           SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                               Family Division

8D531307
GAIL SLOTKIN VS MARK SLOTKIN
                                                                                               April 1, 2020
                                                                                                     8:30 AM
Respondent shall pay in addition all premiums on automobile insurance for Petitioner in an amount and type of
coverage up to that which was in force May 2011;

Respondent shall in addition provide Petitioner with an automobile up to a value of $20,000.

Respondent's obligation to pay the above expenses shall continue until Petitioner's death, remarriage,
cohabitation as defined in the prenuptial agreement or October 1, 2027, whichever first occurs.

The above payments are neither taxable income to Petitioner not deductible to Respondent.

Review of Prior Attorney Fee Orders:

In his January 22, 2015 order, Judge Moloney found that, "On May 11, 2011 this Court ordered the Respondent
to pay $100,000 in unallocated family support plus $100,000 in attorneys' fees and $25,000 for forensic
accounting fees.

This Order is not a portion of the Respondent's Request for Order filed July 22, 2013. The Court finds that was
a Final Order and was not appealed and is therefore not subject to modifications."

In July 2011 Respondent was ordered to pay discovery sanctions of $6,975. [Exhibit 20] He did not do so.
These fees as sanctions are not dischargeable in bankruptcy.

In 2012 Respondent was ordered to pay additional discovery sanctions of $4,040 [Exhibit 21]. He never paid
any portion of this.

Also on January 22, 2015, the Court signed an order regarding a domestic violence hearing conducted between
December 2010 and February 2012 in which Respondent was ordered to pay $50,000 with $33,600 being paid
directly to Nachshin & Langlois and $16,400 being paid to Langlois Family Law. The $16,400 was paid to
Langlois Family Law. [Exhibit 22] Respondent stated he paid the $33,600 to Nachshin & Langlois but
provided no physical evidence of it.

Judge Treu ordered Respondent to pay $150,000 pursuant to Family Code, Section 2030 (need/ability-based
fees.) [Exhibit 23] He explicitly considered the statutory factors and specifically referenced consideration of
Judge Nelson's order, finding that this sum was both reasonable and consistent with that order. Respondent has
interpreted Judge Treu's order as only requiring Antiquarian Traders or Olympic Holdings to make payments
pursuant to this order IF it paid funds to Respondent. This interpretation makes little sense, in that (a) once
payment is made TO Respondent by either entity, it isn't making payments pursuant to this order and (b)
Respondent has the sole discretion to have either entity make any or no payments to him, but instead to directly
pay Respondent's living expenses so that no actual funds from the entities is ever transmitted directly to
Respondent. He testified as much and that he had instructed his bookkeeper, who pays bills for those entities,
NOT to honor this order. Respondent testified that he has appealed this order but court records reflect that
Respondent's appeal of this order was abandoned March 1, 2018.

                                             Minute Order                           Page 22 of 24

                                                                                                         61
       Case 2:20-ap-01672-BB          Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33                   Desc
                                     Main Document    Page 62 of 274

           SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS .ANGELES
                                               Family Division

8D531307
GAIL SLOTKIN VS MARK SLOTKIN
                                                                                                   April 1, 2020
                                                                                                       8:30 AM

Given the extent of Respondent's estate and the manner in which he exercises control over assets which are part
of the Trust, given Respondent's recalcitrance in providing timely and complete information to Petitioner's
counsel, and in consideration of Judge Nelson's ruling on the validity of the prenuptial agreement, the Court
finds that the fee orders made thus far have been reasonable and necessary. To the extent fees were incurred to
challenge the validity of the prenuptial agreement, this Court will address those fees, by way of exclusion, 111
the bifurcated attorney fee ruling.

Attorney Fees NOT related to the division of property, debt:

As addressed at the time of closing argument, the Court orders the following briefing schedule with regards to
attorney fees and costs with the following admonitions:
    1. Any Keech declaration shall not exceed ten single-spaced pages;
    2. Parties may include relevant points and authorities which may not exceed ten pages;
    3. The declaration may have no exhibits except correspondence relevant to the fee request and billing
        statements. Any redactions of either the correspondence or the billing statement substantially reduces the
        probability that the Court will consider any billing pertaining to the redacted portion in that the Court
        will be less able to determine the reasonableness of those fees incurred;
    4. The declaration and/or points and authorities shall include reference only to exhibits admitted during
        trial, the most recent income and expense declaration filed contemporaneously with the Keech
        declaration and/or points and authorities, and the limited exhibits referenced in number 3, above;
    5. A current Income and Expense declaration with all required attachments and all lines completed shall be
        exchanged and filed concurrently with the Keech declaration and/or points and authorities. Failure to
        timely file a current Income and Expense declaration shall be considered a violation of this order;
    6. A responsive declaration shall be no more than five single-spaced pages long and for the sole purpose of
        addressing that which is contained in the other party's fee request which was not already included in the
        moving papers requesting fees; that is, if a party has set out his or her position and receives the other
        side's fee request alleging something different, it is not necessary to repeat that which was already
        contained in your own fee request.
    In consideration of the General Order of the Presiding Judge of the Los Angeles Superior Court which
    substantially limits non-emergency court proceedings, the Court is setting the dates for filing documents
    pertaining to attorney fees beyond June 22, 2010. Non-appearance matter such as the filing of non­
    emergency documents is still available to the parties.

   The initial Keech declaration and/or points and authorities shall be served on the other party's attorney, or
   party who is self-represented, no later than 4 p.m. on June 22, 2020. It shall be filed with a proof of service
   no later than close of business on June 24, 2020.

   The responsive declaration shall be served no later than 4 p.m. on July 6, 2020. It shall be filed with a proof
   of service no later than close of business on July 8, 2020. The Court will issue a written ruling on attorney
   fees and costs.


                                              Minute Order                             Page 23 of 24

                                                                                                           62
      Case 2:20-ap-01672-BB           Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33                     Desc
                                     Main Document    Page 63 of 274

           SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                                Family Division

8D531307
GAIL SLOTKIN VS MARK SLOTKIN
                                                                                                       April 1, 2020
                                                                                                           8:30 AM
    Preparation of Judgment:

   The Court orders Petitioner's counsel to prepare a judgment consistent with the above terms and submit
   same to Respondent no later than May 11, 2020. Respondent shall have fifteen (15) days from the date of
   mailing to provide Petitioner's counsel with any corrections to the judgment or sign and return the judgment
   to Petitioner's counsel for processing.

   If Petitioner's counsel receives a fully executed judgment from Respondent within fifteen(] 5) days of
   mailing the proposed judgment, counsel may submit same with the additional documentation required for
   processing. If Petitioner's counsel does not receive a fully-executed judgment within that time, counsel may
   submit the proposed judgment to the court without Respondent's signature and a cover letter of explanation,
   copied to Respondent. Respondent may file and serve on Petitioner's counsel his formal objections within
   ten ( 10) days of the date the proposed judgment is submitted to the court.


                                  CLERK'S CERTIFICATE OF MAILING/
                                     NOTICE OF ENTRY OF ORDER

I, Sherri R. Carter, Executive Officer/Clerk of the above-entitled court, do hereby certify that I am not a party to
the cause herein, and that on this date I served the Notice of Entry of the above minute order of April 1, 2020
upon each party or counsel named below by placing the document for collection and mailing so as to cause it to
be deposited in the United States Mail at the comihouse in Los Angeles, California, one copy of the original
filed/entered herein in a separate sealed envelope to each address as shown below with the postage thereon fully
prepaid, in accordance with standard court practices.

 Dated: April 1, 2020                                         By: /s/ Charlotte Andrews
                                                               Charlotte Andrews, Deputy Clerk

         LANGLOIS FAMILY LAW, APC
         23632 CALABASAS ROAD, SUITE 104
         CALABASAS, CA 91302

         MARK SLOTKIN
         5141 FIRESTONE PL
         SOUTH GATE, CA 90280




                                               Minute Order                            Page 24 of 24

                                                                                                            63
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 64 of 274




                EXHIBIT “3”

                                                                            64
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 65 of 274




                                                                            65
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 66 of 274




                                                                            66
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 67 of 274




                                                                            67
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 68 of 274




                                                                            68
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 69 of 274




                                                                            69
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 70 of 274




                                                                            70
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 71 of 274




                                                                            71
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 72 of 274




                                                                            72
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 73 of 274




                                                                            73
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 74 of 274




                                                                            74
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 75 of 274




                  EXHIBIT “4”

                                                                            75
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 76 of 274




                                                                            76
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 77 of 274




                                                                            77
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 78 of 274




                                                                            78
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 79 of 274




                                                                            79
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 80 of 274




                                                                            80
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 81 of 274




                                                                            81
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 82 of 274




                                                                            82
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 83 of 274




                                                                            83
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 84 of 274




                                                                            84
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 85 of 274




                                                                            85
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 86 of 274




                                                                            86
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 87 of 274




                                                                            87
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 88 of 274




                                                                            88
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 89 of 274




                                                                            89
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 90 of 274




                                                                            90
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 91 of 274




                                                                            91
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 92 of 274




                                                                            92
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 93 of 274




                                                                            93
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 94 of 274




                                                                            94
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 95 of 274




                                                                            95
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 96 of 274




                                                                            96
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 97 of 274




                                                                            97
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 98 of 274




                                                                            98
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 99 of 274




                                                                            99
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 100 of 274




                                                                           100
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 101 of 274




                                                                           101
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 102 of 274




                                                                           102
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 103 of 274




                                                                           103
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 104 of 274




                                                                           104
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 105 of 274




                                                                           105
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 106 of 274




                                                                           106
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 107 of 274




                                                                           107
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 108 of 274




                                                                           108
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 109 of 274




                EXHIBIT “5”

                                                                           109
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 110 of 274




                                                                           110
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 111 of 274




                                                                           111
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 112 of 274




             EXHIBIT “6”

                                                                           112
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 113 of 274




                                                                           113
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 114 of 274




                                                                           114
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 115 of 274




                                                                           115
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 116 of 274




                                                                           116
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 117 of 274




                                                                           117
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 118 of 274




                                                                           118
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 119 of 274




                                                                           119
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 120 of 274




                                                                           120
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 121 of 274




                                                                           121
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 122 of 274




                                                                           122
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 123 of 274




                                                                           123
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 124 of 274




                                                                           124
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 125 of 274




                                                                           125
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 126 of 274




                                                                           126
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 127 of 274




                                                                           127
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 128 of 274




                                                                           128
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 129 of 274




                                                                           129
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 130 of 274




                                                                           130
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 131 of 274




                                                                           131
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 132 of 274




                                                                           132
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 133 of 274




                                                                           133
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 134 of 274




                                                                           134
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 135 of 274




                                                                           135
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 136 of 274




                                                                           136
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 137 of 274




                                                                           137
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 138 of 274




                                                                           138
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 139 of 274




                                                                           139
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 140 of 274




                                                                           140
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 141 of 274




                                                                           141
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 142 of 274




                                                                           142
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 143 of 274




                                                                           143
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 144 of 274




                                                                           144
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 145 of 274




                                                                           145
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 146 of 274




                                                                           146
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 147 of 274




                                                                           147
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 148 of 274




                                                                           148
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 149 of 274




                                                                           149
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 150 of 274




                                                                           150
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 151 of 274




                                                                           151
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 152 of 274




                                                                           152
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 153 of 274




                                                                           153
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 154 of 274




                                                                           154
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 155 of 274




                                                                           155
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 156 of 274




                                                                           156
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 157 of 274




                                                                           157
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 158 of 274




                                                                           158
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 159 of 274




                                                                           159
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 160 of 274




                                                                           160
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 161 of 274




                                                                           161
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 162 of 274




                                                                           162
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 163 of 274




                                                                           163
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 164 of 274




                                                                           164
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 165 of 274




                                                                           165
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 166 of 274




                                                                           166
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 167 of 274




                                                                           167
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 168 of 274




                                                                           168
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 169 of 274




                                                                           169
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 170 of 274




                                                                           170
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 171 of 274




             EXHIBIT “7”

                                                                           171
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 172 of 274




                                                                           172
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 173 of 274




                                                                           173
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 174 of 274




                                                                           174
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 175 of 274




                                                                           175
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 176 of 274




                                                                           176
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 177 of 274




                                                                           177
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 178 of 274




                                                                           178
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 179 of 274




                                                                           179
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 180 of 274




                                                                           180
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 181 of 274




                                                                           181
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 182 of 274




                                                                           182
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 183 of 274




                                                                           183
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 184 of 274




                                                                           184
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 185 of 274




                                                                           185
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 186 of 274




                                                                           186
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 187 of 274




                                                                           187
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 188 of 274




                                                                           188
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 189 of 274




                                                                           189
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 190 of 274




                                                                           190
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 191 of 274




                                                                           191
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 192 of 274




                                                                           192
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 193 of 274




                                                                           193
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 194 of 274




                                                                           194
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 195 of 274




                                                                           195
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 196 of 274




                                                                           196
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 197 of 274




                                                                           197
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 198 of 274




                                                                           198
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 199 of 274




                                                                           199
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 200 of 274




                                                                           200
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 201 of 274




                                                                           201
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 202 of 274




                                                                           202
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 203 of 274




                                                                           203
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 204 of 274




                                                                           204
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 205 of 274




                                                                           205
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 206 of 274




                                                                           206
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 207 of 274




                                                                           207
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 208 of 274




                                                                           208
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 209 of 274




                                                                           209
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 210 of 274




                                                                           210
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 211 of 274




                                                                           211
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 212 of 274




                                                                           212
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 213 of 274




                                                                           213
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 214 of 274




                                                                           214
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 215 of 274




                                                                           215
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 216 of 274




                                                                           216
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 217 of 274




                                                                           217
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 218 of 274




                                                                           218
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 219 of 274




                                                                           219
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 220 of 274




                                                                           220
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 221 of 274




                                                                           221
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 222 of 274




                                                                           222
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 223 of 274




                                                                           223
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 224 of 274




                                                                           224
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 225 of 274




                                                                           225
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 226 of 274




                                                                           226
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 227 of 274




                                                                           227
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 228 of 274




                                                                           228
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 229 of 274




                                                                           229
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 230 of 274




                EXHIBIT “8”

                                                                           230
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 231 of 274




                                                                           231
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 232 of 274




                                                                           232
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 233 of 274




                                                                           233
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 234 of 274




                                                                           234
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 235 of 274




                                                                           235
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 236 of 274




                                                                           236
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 237 of 274




                                                                           237
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 238 of 274




                                                                           238
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 239 of 274




                                                                           239
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 240 of 274




                                                                           240
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 241 of 274




                                                                           241
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 242 of 274




                                                                           242
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 243 of 274




                                                                           243
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 244 of 274




                                                                           244
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 245 of 274




                                                                           245
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 246 of 274




                                                                           246
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 247 of 274




                                                                           247
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 248 of 274




                                                                           248
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 249 of 274




                                                                           249
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 250 of 274




                                                                           250
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 251 of 274




                                                                           251
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 252 of 274




                                                                           252
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 253 of 274




                                                                           253
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 254 of 274




                                                                           254
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 255 of 274




                                                                           255
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 256 of 274




                                                                           256
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 257 of 274




                                                                           257
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 258 of 274




                                                                           258
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 259 of 274




                                                                           259
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 260 of 274




                                                                           260
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 261 of 274




                                                                           261
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 262 of 274




                                                                           262
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 263 of 274




                                                                           263
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 264 of 274




                                                                           264
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 265 of 274




                                                                           265
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 266 of 274




                                                                           266
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 267 of 274




                                                                           267
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 268 of 274




                                                                           268
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 269 of 274




                                                                           269
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 270 of 274




                                                                           270
Case 2:20-ap-01672-BB    Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33   Desc
                        Main Document    Page 271 of 274




                                                                           271
         Case 2:20-ap-01672-BB                  Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33                                       Desc
                                               Main Document    Page 272 of 274

 Attorney or Party Name, Address, Telephone & FAX                         FOR COURT USE ONLY
 Nos., State Bar No. & Email Address
 ROBYN B. SOKOL - Bar No. 159506
 TAMAR TERZIAN - Bar No. 254148
 JESSICA S. WELLINGTON - Bar No. 324477
 BRUTZKUS GUBNER
 21650 Oxnard Street, Suite 500
 Woodland Hills, CA 91367
 Telephone: (818) 827-9000
 Facsimile: (818) 827-9099
 Email: rsokol@bg.law; tterzian@bg.law
        jwellington@bg.law

 Attorney for Plaintiff

                                       UNITED STATES BANKRUPTCY COURT
                           CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                                                             DIVISION

 In re:
 MARK ABBEY SLOTKIN,
                                                                          CASE NO.: 2:20-bk-12042-BB
                                                                          CHAPTER: 7
                                                                          ADVERSARY NO.:

                                                          Debtor(s).
ELISSA D. MILLER, CHAPTER 7 TRUSTEE,




                                                          Plaintiff(s)
                                                                             SUMMONS AND NOTICE OF STATUS
                     Versus                                               CONFERENCE IN ADVERSARY PROCEEDING
 SLOTKIN DEFECTIVE TRUST OF DECEMBER 14,                                              [LBR 7004-1]
 2012; SLOTKIN DEFECTIVE TRUST OF APRIL 12,
 2010; INTENTIONALLY DEFECTIVE SLOTKIN FAMILY
 CHILDREN'S TRUST DATED JANUARY 1, 1997;
 SAVANNAH SLOTKIN; ET AL.
                                   Defendant(s)
TO THE DEFENDANT: A Complaint has been filed by the Plaintiff against you. If you wish to defend against the
Complaint, you must file with the court a written pleading in response to the Complaint. You must also serve a copy of
your written response on the party shown in the upper left-hand corner of this page. The deadline to file and serve a
written response is                   . If you do not timely file and serve the response, the court may enter a judgment by
default against you for the relief demanded in the Complaint.

A status conference in the adversary proceeding commenced by the Complaint has been set for:

            Hearing Date:                                 Address:
            Time:                                            255 East Temple Street, Los Angeles, CA 90012
            Courtroom:                                       3420 Twelfth Street, Riverside, CA 92501
                                                             411 West Fourth Street, Santa Ana, CA 92701
                                                             1415 State Street, Santa Barbara, CA 93101
                                                             21041 Burbank Boulevard, Woodland Hills, CA 91367

          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                       Page 1                                   F 7004-1.SUMMONS.ADV.PROC
         Case 2:20-ap-01672-BB                  Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33                                       Desc
                                               Main Document    Page 273 of 274


You must comply with LBR 7016-1, which requires you to file a joint status report and to appear at a status
conference. All parties must read and comply with the rule, even if you are representing yourself. You must cooperate
with the other parties in the case and file a joint status report with the court and serve it on the appropriate parties at least
14 days before a status conference. A court-approved joint status report form is available on the court’s website (LBR
form F 7016-1.STATUS.REPORT) with an attachment for additional parties if necessary (LBR form F 7016-
1.STATUS.REPORT.ATTACH). If the other parties do not cooperate in filing a joint status report, you still must file with
the court a unilateral status report and the accompanying required declaration instead of a joint status report 7 days
before the status conference. The court may fine you or impose other sanctions if you do not file a status report.
The court may also fine you or impose other sanctions if you fail to appear at a status conference.


                                                                                KATHLEEN J. CAMPBELL
                                                                                CLERK OF COURT




Date of Issuance of Summons and Notice of Status Conference in Adversary Proceeding:




                                                                                By:
                                                                                             Deputy Clerk




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                       Page 2                                   F 7004-1.SUMMONS.ADV.PROC
         Case 2:20-ap-01672-BB                  Doc 1 Filed 11/23/20 Entered 11/23/20 14:11:33                                       Desc
                                               Main Document    Page 274 of 274


                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:



A true and correct copy (1) of the foregoing document entitled: SUMMONS AND NOTICE OF STATUS CONFERENCE
IN ADVERSARY PROCEEDING [LBR 7004-1] and (2) the accompanying pleading(s) entitled:
_________________________________________________________________________________________________
_________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
_______________, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:




                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 Date                         Printed Name                                                    Signature



          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                       Page 3                                   F 7004-1.SUMMONS.ADV.PROC
